

Exhibit 10.2












SCRIPPS PLAZA
OFFICE LEASE
TPP 212 SCRIPPS, LLC,
a Delaware limited liability company,
as Landlord,
and
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation,
as Tenant.






--------------------------------------------------------------------------------





SUMMARY OF BASIC LEASE INFORMATION
The parties hereto agree to the following terms of this Summary of Basic Lease
Information (the "Summary"). This Summary is hereby incorporated into and made a
part of the attached Office Lease (this Summary and the Office Lease to be known
collectively as the "Lease") which pertains to the office building located at
10680 Treena Street, San Diego, California 92131. Each reference in the Office
Lease to any term of this Summary shall have the meaning as set forth in this
Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Office Lease.


TERMS OF LEASE 
(References are to the Office Lease)
DESCRIPTION
1. Date:
May 1, 2017.
2. Landlord:
TPP 212 SCRIPPS, LLC,
a Delaware limited liability company
3. Address of Landlord
      (Section 30.11):
TPP 212 Scripps, LLC
c/o Cypress Asset Management, Inc.
10650 Treena Street, Suite 109
San Diego, California 92131
Attention: Ron Lack
With a copy to:
Cushman & Wakefield
10650 Treena Street, Suite 101
San Diego, California 92131
Attention: Property Manager
With a copy to:
TPP 212 Scripps, LLC
c/o TriGate Capital, LLC
750 N. St. Paul Street, Suite 900
Dallas, Texas 75201
Attention: Asset Manager
4. Tenant:
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation.





--------------------------------------------------------------------------------




5. Address of Tenant
      (Section 30.11):
4820 Eastgate Mall, Suite 200
San Diego, California 92121
Attention: General Counsel
(Prior to Lease Commencement Date)
 
and
10680 Treena Street, Suite 600
 San Diego, California 92131
 Attention: General Counsel
 (After Lease Commencement Date)
6. Premises (Article 1):
Approximately 26,192 rentable square feet of space located in Suite 600 on the
sixth (6th) floor of the Building, as set forth in Exhibit A attached hereto.
7. Term (Article 2).
 
7.1 Lease Term:
Ten (10) years.
7.2 Lease Commencement
 
Date:
October 1, 2018, subject to the Beneficial Occupancy Period as set forth in
Section 2.3 below.
8. Base Rent (Article 3):
 
 
Lease Year
Monthly 
Installment of Base Rent
Monthly
Rental Rate 
per Rentable Square Foot
 
1
$68,099.20
$2.60
 
2
$70,194.56
$2.68
 
3
$72,289.92
$2.76
 
4
$74,385.28
$2.84
 
5
$76,742.56
$2.93
 
6
$78,837.92
$3.01
 
7
$81,195.20
$3.10
 
8
$83,814.40
$3.20
 
9
$86,171.68
$3.29
 
10
$88,790.88
$3.39
*In addition to Base Rent, Tenant will pay for electricity supplied to the
Premises on a net basis as more fully described in Section 6.1.2 below.



2

--------------------------------------------------------------------------------




9. Additional Rent (Article 4).
 
9.1 Base Year:
Calendar year 2019.
9.2 Tenant's Share:
Approximately 17.06%.
10. Security Deposit
        (Article 21):
$88,790.88.
11. Parking Pass Ratio
        (Article 28):
Four (4) parking passes for every 1,000 rentable square feet of the Premises
(i.e., one hundred five (105) unreserved parking passes); provided that Tenant
shall have the right to convert up to ten (10) of Tenant’s parking passes into
reserved parking spaces designated for Tenant’s use at a location within the
covered parking structure designated by Landlord from time to time (which
initial locations are shown on Exhibit E attached hereto).
12. Broker
        (Section 30.15):
Kidder Matthews (for Tenant)
Jones Lang LaSalle (for Landlord)





3

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page
 
 
 
1


REAL PROPERTY, BUILDING AND PREMISES
1
2


LEASE TERM
4
3


BASE RENT
6
4


ADDITIONAL RENT
7
5


USE OF PREMISES
13
6


SERVICES AND UTILITIES
14
7


REPAIRS
18
8


ADDITIONS AND ALTERATIONS
19
9


COVENANT AGAINST LIENS
21
10


INSURANCE
21
11


DAMAGE AND DESTRUCTION
23
12


NONWAIVER
25
13


CONDEMNATION
25
14


ASSIGNMENT AND SUBLETTING
26
15


SURRENDER OF PREMISES AND REMOVAL OF TENANT'S PROPERTY
29
16


HOLDING OVER
29
17


ESTOPPEL CERTIFICATES
29
18


SUBORDINATION
29
19


DEFAULTS
30
20


COVENANT OF QUIET ENJOYMENT
32
21


SECURITY DEPOSIT
33
22


INTENTIONALLY OMITTED
33
23


SIGNS
33



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)


 
 
Page
24


COMPLIANCE WITH LAW
35
25


LATE CHARGES
36
26


LANDLORD'S RIGHT TO CURE DEFAULT
36
27


ENTRY BY LANDLORD
36
28


TENANT PARKING
37
29


HAZARDOUS MATERIALS
38
30


MISCELLANEOUS PROVISIONS
39





ii

--------------------------------------------------------------------------------





INDEX
 
 
Pages


Abatement Event
 
17


Abatement Notice
 
17


ACMs
 
20


Additional Rent.
 
7


Affiliate
 
28


Affiliated Assignee
 
28


Alterations
 
19


Applicable Laws
 
13


Approved Working Drawings
 
Exhibit B


Architect
 
Exhibit B


Base Rent
 
6


Base Year
 
7


Base, Shell and Core
 
Exhibit B


Beneficial Occupancy Period
 
6


Brokers
 
41


Building
 
1


Calendar Year
 
7


CASp Report
 
36


CC&Rs
 
1


Code
 
Exhibit B


Common Areas
 
1


Construction Drawings
 
Exhibit B


Contract
 
Exhibit B


Contractor
 
Exhibit B


Control
 
28


Cosmetic Alterations
 
19


Damage Repair Estimate
 
24


Election Date
 
3


Eligibility Period
 
18


Engineers
 
Exhibit B


Environmental Laws
 
38


Estimate
 
12


Estimate Statement
 
11


Estimated Excess
 
12


Excess
 
7


Expense Year
 
7


FF&E Allowance
 
Exhibit B


Final Costs
 
Exhibit B


Final Costs Statement
 
Exhibit B


Final Retention
 
Exhibit B


Final Space Plan
 
Exhibit B


Final Working Drawings
 
Exhibit B


First Refusal Notice
 
2


First Refusal Space
 
2





iii

--------------------------------------------------------------------------------




 
 
Pages


Force Majeure
 
40


Generator
 
16


Hazardous Materials
 
38


Holidays
 
14


HVAC
 
14


Improvement Allowance
 
Exhibit B


Improvement Allowance Items
 
Exhibit B


Improvements
 
Exhibit B


Indemnified Claims
 
21


Insurance Expenses
 
7


Interest Notice
 
5


Landlord
 
1


Landlord Indemnified Parties
 
21


Lease
 
1


Lease Commencement Date
 
4


Lease Term
 
4


Lease Year
 
4


Notices
 
40


Objectionable Name
 
35


Operating Expenses
 
7


Option Notice
 
4


Option Rent
 
5


Option Rent Notice
 
5


Option Term
 
4


Original Tenant
 
2


Other Building
 
1


Outside Agreement Date
 
5


Over-Allowance Amount
 
Exhibit B


Package Units
 
16


Parking Facilities
 
1


Permits
 
Exhibit B


Premises
 
1


Project Manager Allowance
 
Exhibit B


Real Property.
 
1


Refurbished Improvements
 
20


Refurbishment Allowance
 
20


Renovations
 
42


Rent
 
7


Review Period
 
12


Rules and Regulations
 
13


Security Deposit
 
32


Signage
 
33


Signage Specifications
 
34


SNDA
 
30


Specifications
 
Exhibit B





iv

--------------------------------------------------------------------------------




 
 
Pages


Standard Improvement Package
 
Exhibit B


Statement
 
11


Subject Space
 
26


Subleasing Costs
 
27


Summary
 
1


Superior Leases
 
2


Superior Rights
 
2


Systems and Equipment
 
10


Tax Expenses
 
11


Tenant
 
1


Tenant Improvements.
 
1


Tenant Parties
 
21


Tenant's Agents
 
Exhibit B


Tenant's Election Notice
 
3


Tenant's Share
 
11


Terms
 
2


Test Fit Allowance
 
Exhibit B


Transfer Notice
 
26


Transfer Premium
 
27


Transferee
 
26


Transfers
 
26


Utility Expenses
 
11







v

--------------------------------------------------------------------------------







OFFICE LEASE
This Office Lease, which includes the preceding Summary of Basic Lease
Information (the "Summary") attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the "Lease"), dated as of the date set forth in Section 1 of the
Summary, is made by and between TPP 212 SCRIPPS, LLC, a Delaware limited
liability company ("Landlord"), and KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a
Delaware corporation ("Tenant").
1.REAL PROPERTY, BUILDING AND PREMISES
1.1    Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6 of the Summary (the "Premises"), which Premises are located in the
"Building," as that term is defined in this Section 1.1. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto. The
Premises are a part of the building known as Scripps Plaza located and addressed
at 10680 Treena Street, San Diego, California 92131 ("Building"). The Building,
the building located at 10650 Treena Street (the "Other Building"), the parking
structure and facilities serving the Building and the Other Building ("Parking
Facilities"), the outside plaza areas, land and other improvements surrounding
the Building and the Other Building which are designated from time to time by
Landlord as common areas appurtenant to or servicing the Building and the Other
Building, and the land upon which any of the foregoing are situated, are herein
sometimes collectively referred to as the "Real Property." Tenant is hereby
granted the right to the nonexclusive use of the common corridors and hallways,
stairwells, elevators, restrooms and other public or common areas located on the
Real Property ("Common Areas"), subject to compliance with any reciprocal
easement agreements, covenants, conditions and restrictions or similar
restrictions on the Real Property (the "CC&Rs"). Landlord reserves the right to
make alterations or additions to or to change the location of elements of the
Real Property.
1.2    Condition of the Premises. Except as specifically set forth in this Lease
and in the Tenant Work Letter attached hereto as Exhibit B, Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Tenant also acknowledges that Landlord has made
no representation or warranty (express or implied) regarding (i) the condition
of the Premises or the Real Property except as specifically set forth in this
Lease and the Tenant Work Letter or (ii) the suitability or fitness of the
Premises or the Real Property for the conduct of Tenant's business. Any existing
leasehold improvements in the Premises as of the date of this Lease, together
with the Improvements to be constructed pursuant to the Tenant Work Letter, may
be collectively referred to herein as the "Tenant Improvements." Notwithstanding
the foregoing, Landlord shall deliver the Premises to Tenant with the HVAC,
electrical and plumbing systems and Building structure in good working order.
If, upon Landlord's delivery of the Premises to Tenant, such systems or
structure are not in good working order and Tenant notifies Landlord on or
before the earlier of (i) that date which is thirty (30) days after Landlord's
delivery of the Premises to Tenant or (ii) the date Tenant first commences
physical construction of its Improvements


1

--------------------------------------------------------------------------------




(including demolition work), then Landlord shall, at Landlord's sole cost and
expense and as Tenant's sole remedy therefor, put such systems or structure in
good working order.
1.3    Verification of Rentable Square Feet of Premises and Building. For
purposes of this Lease, "rentable square feet" shall mean "rentable area"
calculated pursuant to Landlord's standard method of measurement for the
Building. The parties hereby stipulate to the square footage listed above and
agree that the Premises will not be remeasured during the initial Lease Term
unless the physical size of the Premises changes. In the event that after the
initial Lease Term, Landlord's space measurement consultant determines that the
space measurement shall be different from that set forth in this Lease, Landlord
shall modify all amounts, percentages and figures appearing or referred to in
this Lease to conform to such corrected rentable square footage (including,
without limitation, the amount of the "Rent," as that term is defined in
Article 4 of this Lease). If such modification is made, it will be confirmed in
writing by Landlord to Tenant.
1.4    Right of First Refusal. Landlord hereby grants to the original Tenant
named in this Lease (the "Original Tenant"), during the initial Lease Term only,
a right of first refusal with respect to any space located on the fifth
(5th) floor of the Building (the "First Refusal Space"). Notwithstanding the
foregoing, (i) such first refusal right shall commence only following the
expiration or earlier termination of any existing lease pertaining to the First
Refusal Space (collectively, the "Superior Leases"), including any renewal or
extension of such existing or future lease pursuant to an option granted in such
existing lease, and (ii) such first refusal right shall be subordinate and
secondary to all rights of expansion, first refusal, first offer or similar
rights granted to the tenant(s) of the Superior Leases or any other leases in
existence as of the date of this Lease (the rights described in items (i) and
(ii), above to be known collectively, for purposes of this Section 1.4 only, as
"Superior Rights"). Tenant's right of first refusal shall be on the terms and
conditions set forth in this Section 1.4.
1.4.1    Procedure. Landlord shall notify Tenant (the "First Refusal Notice")
from time to time when Landlord receives a proposal or prepares a response to a
request for proposal that Landlord would consider for all or any portion of the
First Refusal Space, where no holder of a Superior Right desires to lease such
space. The First Refusal Notice shall describe the space which is the subject of
the proposal (which may include space outside of the First Refusal Space) and
shall set forth the material economic terms and conditions (including the
proposed lease term) as proposed by Landlord and as set forth in the proposal
(collectively, the "Terms"); provided that if there are at least five (5) years
remaining in the initial Lease Term measured from the commencement date of
Tenant’s lease of the applicable First Refusal Space, then the Lease Term for
the First Refusal Space will be co-terminus with the Lease Term for the initial
Premises. Notwithstanding the foregoing, Landlord's obligation to deliver the
First Refusal Notice shall not apply during the last ten (10) months of the
initial Lease Term unless Tenant has delivered an Interest Notice pursuant to
Section 2.2.2 of this Lease, nor during the period following Landlord's delivery
of the Option Rent Notice to Tenant pursuant to Section 2.2.2 unless and until
Tenant has delivered to Landlord the Option Notice pursuant to Section 2.2 of
this Lease. This right of first refusal will not apply to proposals or responses
to requests for proposals which were received or delivered prior to the time
this Lease is fully executed, regardless of whether the lease based on such
proposal or response to request for proposal is entered after the date hereof.


2

--------------------------------------------------------------------------------




1.4.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first refusal with respect to the space described in the First Refusal
Notice, then within seven (7) business days after delivery of the First Refusal
Notice to Tenant (the "Election Date"), Tenant shall deliver written notice to
Landlord ("Tenant's Election Notice") pursuant to which Tenant shall elect
either to (i) lease the entire space described in the First Refusal Notice upon
the Terms set forth in the First Refusal Notice to the proposed third party
tenant who was the subject of the initial proposal or (ii) refuse to lease such
space identified in the First Refusal Notice, in which event Landlord may lease
such space to the third party who was the subject of the proposal and/or request
for proposal; provided that in the event the Terms are altered so as to reduce
the Net Effective Rental Rate (as defined below) by more than five percent (5%)
of the Net Effective Rental Rate listed in the Terms offered to Tenant, Landlord
will again be obligated to offer the First Refusal Space to Tenant on such
revised Terms, in which case Tenant will have three (3) business days to deliver
Tenant's Election Notice as set forth above. The term "Net Effective Rental
Rate" shall mean the rental rate, as adjusted to reflect the value of any free
rent, tenant improvement allowance or similar monetary concessions contained in
the First Refusal Notice. Further, in the event Landlord does not enter into a
lease for the First Refusal Space with the third party who was the subject of
the prior proposal, Landlord will be obligated to deliver a new First Refusal
Notice to Tenant upon receipt of any proposal or response to proposal with a new
prospective tenant, and in such instance such revised First Refusal Notice will
be subject to the terms of this Section 1.4 to the same extent as the initial
First Refusal Notice. Notwithstanding anything contained herein, Landlord will
only be obligated to deliver First Refusal Notices to Tenant with respect to
three (3) separate third party offers (i.e., any second notice provided with
respect to the same third party offer will not count toward the foregoing three
(3) instances), and thereafter this right of first refusal will terminate and be
of no further force or effect. If Tenant does not so respond in writing to
Landlord's First Refusal Notice by the Election Date, Tenant shall be deemed to
have elected the option described in clause (ii) above. Notwithstanding anything
herein to the contrary, Tenant may only exercise its right of first refusal with
respect to all of the space described in the First Refusal Notice, and not a
portion thereof.
1.4.3    Lease of First Refusal Space. If Tenant timely exercises Tenant's right
to lease the First Refusal Space as set forth herein, Landlord and Tenant shall
execute an amendment to this Lease incorporating into this Lease the Terms
applicable to such First Refusal Space.
1.4.4    Termination of Right of First Refusal. The right of first refusal
granted herein shall terminate as to a particular First Refusal Space upon the
failure by Tenant to exercise its right of first refusal with respect to such
First Refusal Space as offered by Landlord (subject to Landlord obligation to
submit a repeat First Refusal Notice for any new third party as provided in
Section 1.4.2 above) but shall remain in effect for any subsequent availability
of all or any portion of the remaining First Refusal Space. Landlord shall not
have any obligation to deliver the First Refusal Notice if, as of the date
Landlord would otherwise deliver the First Refusal Notice to Tenant, Tenant is
in default under the Lease after any applicable notice and cure periods, Tenant
does not physically occupy the entire Premises, if any portion of the Premises
is subject to a sublease, or if the Lease has been assigned (other than an
assignment or sublease to an Affiliate of Tenant or a sublease of not more than
twenty five percent (25%) of the Premises to a subcontractor of Tenant as part
of Tenant’s ordinary course of business). In addition, at Landlord's option, if
Tenant has previously


3

--------------------------------------------------------------------------------




delivered Tenant's Election Notice in accordance with Section 1.4.2 and, as of
the scheduled date of delivery of such First Refusal Space to Tenant, Tenant is
in default under the Lease after any applicable notice and cure periods, Tenant
does not physically occupy the entire Premises, if any portion of the Premises
is subject to a sublease, or if the Lease has been assigned (other than an
assignment or sublease to an Affiliate of Tenant or a sublease of not more than
twenty five percent (25%) of the Premises to a subcontractor of Tenant as part
of Tenant’s ordinary course of business), Tenant shall not have the right to
lease the First Refusal Space.
2.    LEASE TERM
2.1    Initial Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease except for the provisions of this Lease relating to
the payment of Rent. The term of this Lease (the "Lease Term") shall be for the
period of time set forth in Section 7.1 of the Summary and shall commence on the
date (the "Lease Commencement Date") set forth in Section 7.2 of the Summary
(subject, however, to the terms of the Tenant Work Letter, if applicable), and
shall terminate upon the expiration of the Lease Term, unless this Lease is
sooner terminated as hereinafter provided. For purposes of this Lease, the term
"Lease Year" shall mean each consecutive twelve (12) month period during the
Lease Term; provided, however, that if the Lease Commencement Date is not the
first day of the month, then the first Lease Year shall commence on the Lease
Commencement Date and end on the last day of the twelfth month thereafter and
the second and each succeeding Lease Year shall commence on the first day of the
next calendar month; and further provided that the last Lease Year shall end on
the last day of the Lease Term (for example, if the Lease Commencement Date is
April 15, the first Lease Year will be April 15 through April 30 of the
following year, and each succeeding Lease Year will be May 1 through April 30).
If Landlord is unable to deliver possession of the Premises to Tenant on or
before the anticipated Lease Commencement Date as set forth in Section 7.2 of
the Summary, Landlord shall not be subject to any liability for its failure to
do so and such failure shall not affect the validity of this Lease nor the
obligations of Tenant hereunder (unless the cause of Landlord's delay in
delivering possession of the Premises is the result of Landlord's negligence or
misconduct). At any time during the Lease Term, Landlord may deliver to Tenant a
notice of Lease Term dates substantially in the form of Exhibit C attached
hereto, which notice Tenant shall execute and return to Landlord within ten
(10) days of receipt thereof; if Tenant fails to execute and return such notice
within such time period, the information contained in such notice shall be
deemed correct and binding upon Tenant. Landlord will not be obligated to
deliver possession of the Premises to Tenant until Landlord has received from
Tenant all of the following: (i) a copy of this Lease fully executed by Tenant,
(ii) any Security deposit, Guaranty and/or Letter of Credit required hereunder
and the first installment of Monthly Base Rent; and (iii) copies of Tenant's
certificates of insurance as required hereunder. Landlord shall grant Tenant
early access to the Premises for the purpose of installing fixtures, furniture,
and equipment for up to thirty (30) days prior to the Lease Commencement Date.
Prior to Tenant's entry into the Premises as permitted by the terms of this
Section 2.1, Tenant shall submit a schedule to Landlord for approval, which
schedule shall detail the timing and purpose of Tenant's entry. Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Project or Premises and against injury to any persons
caused by Tenant's actions pursuant to this Section 2.1.


4

--------------------------------------------------------------------------------




2.2    Option Term. Landlord hereby grants to Tenant, one (1) option to extend
the Lease Term for a period of five (5) years ("Option Term"), which option
shall be exercisable only by written notice ("Option Notice") delivered by
Tenant to Landlord as provided in Section 2.2.2 below. Tenant shall not have the
rights contained in this Section 2.2 if, as of the date of the Option Notice,
Tenant is in default under this Lease after any applicable notice and cure
period, Tenant or an Affiliate Assignee does not physically occupy at least 75%
of the Premises, more than 25% of the Premises is subject to a sublease (other
than to an Affiliate), this Lease has been assigned (other than to an
Affiliate), or any portion of the Premises has been recaptured pursuant to
Section 14.4 below).
2.2.1    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the fair market rent for the Premises and the
parking passes as of the commencement date of the Option Term. The fair market
rent shall be the rental rate, including all escalations, at which tenants, as
of the commencement of the Option Term, are leasing non-sublease, non-encumbered
space (other than loans on the applicable building) comparable in size, location
and quality to the Premises for a term of five (5) years, under new leases or
renewal amendments which comparable space is located in comparable office
buildings in the I-15 corridor of San Diego County.
2.2.2    Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice ("Interest Notice") to Landlord no sooner than twelve
(12) months and no later than ten (10) months prior to the expiration of the
then current Lease Term, stating that Tenant is interested in exercising its
option; (ii) Landlord, after receipt of the Interest Notice, shall deliver
notice (the "Option Rent Notice") to Tenant setting forth Landlord's
determination of the Option Rent; and (iii) if Tenant wishes to exercise such
option, Tenant shall, within thirty (30) days after Tenant's receipt of the
Option Rent Notice, exercise the option by delivering the Option Notice to
Landlord and upon, and concurrent with such exercise, Tenant may, at its option,
object to the Option Rent determined by Landlord. If Tenant exercises the option
to extend but objects to the Option Rent contained in the Option Rent Notice,
then the Option Rent shall be determined as set forth in Section 2.2.3 below.
Failure of Tenant to deliver the Interest Notice to Landlord on or before the
date specified in (i) above or to deliver the Option Notice to Landlord on or
before the date specified in (iii) above shall be deemed to constitute Tenant's
failure to exercise its option to extend. If Tenant timely and properly
exercises its option to extend, the Lease Term, subject to Section 2.2.3 below,
shall be extended for the Option Term upon all of the terms and conditions set
forth in this Lease, except that the Rent shall be as indicated in the Option
Rent Notice or as determined in accordance with Section 2.2.3, as applicable,
and all references herein to the Lease Term shall include the Option Term.
2.2.3    Determination of Option Rent. In the event Tenant exercises its option
to extend but objects to Landlord's determination of the Option Rent
concurrently with its exercise of the option to extend, Landlord and Tenant
shall attempt to agree in good faith upon the Option Rent. If Landlord and
Tenant fail to reach agreement within twenty (20) days following Tenant's
delivery of the Option Notice (the "Outside Agreement Date"), then each party
shall make a separate determination of the Option Rent within five (5) business
days after the Outside Agreement Date


5

--------------------------------------------------------------------------------




and will concurrently exchange such determinations. Such determinations shall
then be submitted to arbitration in accordance with Sections 2.2.3.1 through
2.2.3.7 below.
2.2.3.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over a five
(5) year period ending on the date of such appointment in the leasing of
comparable properties on the I-15 Corridor of San Diego County. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's or Tenant's submitted Option Rent is the closest to the actual fair
market rent, as determined by the arbitrators, taking into account the
requirements of Section 2.2.1 of this Lease. Each such arbitrator shall be
appointed within fifteen (15) business days after the applicable Outside
Agreement Date.
2.2.3.2    The two (2) arbitrators so appointed shall within five (5) days of
the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.
2.2.3.3    The three (3) arbitrators shall within five (5) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's submitted Option Rent and shall notify Landlord
and Tenant thereof.
2.2.3.4    The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.
2.2.3.5    If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator's decision shall be binding upon Landlord
and Tenant.
2.2.3.6    If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the Option Rent
to be decided shall be forthwith submitted to arbitration under the provisions
of the American Arbitration Association, but subject to the instruction set
forth in this Section 2.2.3.
2.2.3.7    The cost of arbitration shall be paid by Landlord and Tenant equally.
2.3    Beneficial Occupancy. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to commence business from the Premises
during the period (the "Beneficial Occupancy Period") from September 15, 2018
until the Commencement Date, provided that (i) Tenant shall give Landlord at
least ten (10) days prior notice of any such occupancy of the Premises, (ii) a
certificate of occupancy (or its equivalent) shall have been issued by the
appropriate governmental authorities for the Premises, and (iii) all of the
terms and conditions of this Lease shall apply during the Beneficial Occupancy
Period (if any), except that Tenant's obligation to pay monthly Base Rent shall
not apply during the Beneficial Occupancy Period.


6

--------------------------------------------------------------------------------




3.    BASE RENT
Tenant shall pay, without notice or demand, to Landlord or Landlord's agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, monthly installments of base rent ("Base
Rent") as set forth in Section 8 of the Summary, in advance on or before the
first day of each and every month during the Lease Term, without any setoff or
deduction whatsoever, except as expressly set forth in this Lease (i.e., Section
6.10 below). The Base Rent for the first full month of the Lease Term (or if the
first full month of the Lease Term is within a free rent period, then the Base
Rent for the first full month which occurs after the expiration of any free rent
period) shall be paid at the time of Tenant's execution of this Lease. If any
rental or other payment date (including the Lease Commencement Date) falls on a
day of the month other than the first day of such month or if any rental or
other payment is for a period which is shorter than one month, then the rental
or other payment for any such fractional month shall be a proportionate amount
of a full calendar month's rental or other payment based on the proportion that
the number of days in such fractional month bears to the number of days in the
calendar month during which such fractional month occurs.
4.    ADDITIONAL RENT
4.1    Additional Rent. In addition to paying the Base Rent specified in
Article 3 of this Lease, and separately metered electricity charges pursuant to
Section 6.1.2 below, Tenant shall pay as additional rent Tenant's Share of the
annual Operating Expenses, Insurance Expenses, Utility Expenses and Tax Expenses
that are in excess of the amount of Operating Expenses, Insurance Expenses,
Utility Expenses and Tax Expenses, respectively applicable to the Base Year (the
"Excess"). Such additional rent, together with any and all other amounts payable
by Tenant to Landlord pursuant to the terms of this Lease, shall be hereinafter
collectively referred to as the "Additional Rent." The Base Rent and Additional
Rent are herein collectively referred to as the "Rent." All amounts due under
this Article 4 as Additional Rent shall be payable for the same periods and in
the same manner, time and place as the Base Rent. Without limitation on other
obligations of Tenant which shall survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2    Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:
4.2.1    "Base Year" shall mean the year set forth in Section 9.1 of the
Summary.
4.2.2    "Calendar Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.3    "Expense Year" shall mean each Calendar Year, provided that Landlord,
upon notice to Tenant, may change the Expense Year from time to time to any
other twelve (12) consecutive-month period, and, in the event of any such
change, Tenant's Share of Operating Expenses, Insurance Expenses, Utility
Expenses and Tax Expenses shall be equitably adjusted for any Expense Year
involved in any such change.


7

--------------------------------------------------------------------------------




4.2.4    "Insurance Expenses" shall mean the cost of insurance carried by
Landlord, in such amounts as Landlord may reasonably determine or as may be
required by any mortgagees or the lessor of any underlying or ground lease
affecting the Real Property, including any deductibles thereunder.
4.2.5    "Operating Expenses" shall mean all expenses, costs and amounts which
Landlord incurs or which accrue during any Expense Year because of or in
connection with the ownership, management, maintenance, repair, restoration or
operation of the Real Property (other than Insurance Expenses, Tax Expenses and
Utility Expenses) and the cost of any capital improvements or other costs which
(A)  are intended to reduce Operating Expenses, Insurance Expenses, Utility
Expenses or Tax Expenses, (B) are required under any and all Applicable Laws or
(C) are reasonably necessary for the health and safety of the occupants of the
Real Property; provided, however, that if any such cost described in (A), (B) or
(C) above is a capital expenditure, such cost shall be amortized over its useful
life as Landlord shall reasonably determine in accordance with generally
accepted accounting principles, together with interest on the unamortized
balance equal to the Prime Rate plus two percent (2%); provided, however, that
cost savings resulting from capital improvements or capital assets may be
included in Operating Expenses without regard to the foregoing amortization
requirement. If the Building is less than ninety-five percent (95%) occupied
during any portion of the Base Year or any Expense Year, Landlord shall make an
appropriate adjustment to the variable components of Operating Expenses or
Utility Expenses (as defined below) for such year, employing sound accounting
and management principles, to determine the amount of Operating Expenses or
Utility Expenses that would have been paid had the Building been ninety-five
percent (95%) occupied. In no event will Operating Expenses for purposes of
calculating Tenant’s Share pursuant to this Lease include more than one hundred
percent (100%) of the actual Operating Expenses accrued in any Expense Year.
Notwithstanding anything in the Lease to the contrary, Operating Expenses shall
not include:
(1) the cost of providing any service directly to and paid directly by any
tenant (outside of such tenant's Operating Expenses payments);
(2) the cost of any items for which Landlord is reimbursed by insurance
proceeds, condemnation awards, a tenant of the Building, or otherwise to the
extent so reimbursed;
(3) any real estate brokerage commissions or other costs incurred in procuring
tenants, or any fee in lieu of commissions;
(4) ground lease payments (if any);
(5) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Building that would not
have been incurred but for such violation;
(6) Landlord's general corporate overhead (as opposed to overhead expenses
related to the Building or Real Property) and costs for the operation of the
entity which constitutes Landlord as the same are distinguished from the costs
of the operation of the Real Property, such as accounting


8

--------------------------------------------------------------------------------




and legal matters unrelated to the Building or Real Property, costs of defending
any lawsuits with any mortgagee, costs of selling or mortgaging Landlord’s
interest in the Real Property, costs of any disputes between Landlord and its
employees (if any) who do not engage in work relating to the Building or Real
Property, lawsuits between Landlord and its property management provider;
(7) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord (other than in the parking facility for the
Building);
(8) bad debt expenses and interest, principal, points and fees on debts (except
in connection with the financing of items which may be included in Operating
Expenses) or amortization on any ground lease, mortgage or mortgages or any
other debt instrument encumbering the Building (including the Real Property on
which the Building is situated);
(9) marketing costs, including leasing commissions and attorneys' fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;
(10) costs, including permit, license and inspection costs, including any
landlord supervision fees, incurred with respect to the installation of other
tenants' or occupants' improvements made for tenants or other occupants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants in the Building;
(11) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(12) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Building) to the extent Landlord
receives reimbursement from insurance proceeds or from a third party (except
that any deductible amount under any insurance policy shall be included within
Operating Expenses);
(13) expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building, without charge;
(14) electric power costs or other utility costs for which any tenant directly
contracts with the local public service company (but Landlord shall have the
right to "gross up" as if such space was vacant);
(15) costs (including in connection therewith all attorneys' fees and costs of
settlement, judgments and/or payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations pertaining to another tenant or occupant of the
Building;
(16) costs incurred in connection with the original construction of the
Building;


9

--------------------------------------------------------------------------------




(17) costs incurred to (i) comply with laws relating to the removal of any
"Hazardous Material," as that term is defined in Article 29 of this Lease, which
was in existence on the Real Property prior to the Commencement Date, and was of
such a nature that a federal, state or municipal governmental authority, if it
had then had knowledge of the presence of such Hazardous Material, in the state,
and under the conditions that it then existed on the Real Property, would have
then required the removal of such Hazardous Material or other remedial or
containment action with respect thereto, and (ii) remove, remedy, contain, or
treat any Hazardous Material, which Hazardous Material is brought onto the Real
Property after the date hereof by Landlord or any other tenant of the Project
and is of such a nature, at that time, that a federal, state or municipal
governmental authority, if it had then had knowledge of the presence of such
Hazardous Material, in the state, and under the conditions, that it then exists
on the Real Property, would have then required the removal of such Hazardous
Material or other remedial or containment action with respect thereto; provided,
however, Operating Expenses shall include costs incurred in connection with the
clean-up, remediation, monitoring, management and administration of (and defense
of claims related to) the presence of Hazardous Materials used by Landlord
(provided such use is not negligent and is in compliance with Applicable Laws)
in connection with the operation, repair and maintenance of the Real Property to
perform Landlord’s obligations under this Lease (such as, without limitation,
fuel oil for generators, cleaning solvents, and lubricants) and which are
customarily found or used in comparable buildings;
(18) wages, salaries, including employment taxes and benefits payable to
employees above the level of Property Manager;
(19) any management fee in excess of three percent (3%) of gross receipts for
the Real Property;
(20) costs and expenses (which would otherwise be includable in Operating
Expenses) to the extent the same arise from the gross negligence or tortious
acts of Landlord or any of Landlord's agents, employees or contractors;
(21) any overhead and/or profit increment paid to Landlord or to subsidiaries or
affiliates or Landlord for services in the Real Property to the extent the same
exceed the amount which would generally be expected to be the cost of such
services rendered by comparably qualified unaffiliated third parties;
(22) rental associated with the Real Property management office to the extent
such costs exceed fair market rent;
(23) costs associated with Landlord’s political or charitable contributions;
(24) the cost to purchase art work (provided that costs to maintain art work may
be included in Operating Expenses);
(25) fines, interest or penalties due to Landlord’s failure to pay any Operating
Expenses or Real Estate Taxes when due; and
(26) capital expenditures except to the extent expressly included herein.


10

--------------------------------------------------------------------------------




4.2.6    "Systems and Equipment" shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Real Property
in whole or in part.
4.2.7    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Real
Property), which Landlord shall pay during any Expense Year because of or in
connection with the ownership, leasing and operation of the Real Property or
Landlord's interest therein.  
4.2.8    "Utility Expenses" shall mean the cost of supplying all utilities to
the Real Property (other than utilities for which tenants of the Building are
separately metered), including utilities for the heating, ventilation and air
conditioning system for the Building and Common Areas.
4.2.9    "Tenant's Share" shall mean the percentage set forth in Section 9.2 of
the Summary. Tenant's Share was calculated by multiplying the number of rentable
square feet of the Premises by 100 and dividing the product by the total
rentable square feet in the Building. The total rentable square feet in the
Building as of the date hereof is 153,550 (subject to adjustment pursuant to
Section 1.3 above).
4.3    Payment of Additional Rent.
4.3.1    Allocation of Expenses. The Building is part of a multi-building
project, and Landlord will allocate Tax Expenses, Insurance Expenses, Operating
Expenses and Utility Expenses which are attributable to the Real Property as a
whole among the Building and the Other Building on an equitable basis.
4.3.2    Statement of Actual Expenses and Payment by Tenant. Landlord shall give
to Tenant following the end of each Expense Year, a statement (the "Statement")
which shall state the Operating Expenses, Insurance Expenses, Utility Expenses
and Tax Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount, if any, of any Excess. Upon receipt of the Statement
for each Expense Year commencing or ending during the Lease Term, if an Excess
is present, Tenant shall pay, with its next installment of Base Rent due (or
within thirty (30) days of receipt if the Lease Term has expired prior to
Tenant's receipt of the Statement), the full amount of the Excess for such
Expense Year, less the amounts, if any, paid during such Expense Year as
Estimated Excess. The failure of Landlord to timely furnish the Statement or the
Estimated Statement for any Expense Year shall not prejudice Landlord from
enforcing its rights under this Article 4. The provisions of this Section 4.3.2
shall survive the expiration or earlier termination of


11

--------------------------------------------------------------------------------




the Lease Term. In the event Operating Expenses, Insurance Expenses, Utility
Expenses and/or Tax Expenses are lower than Operating Expenses, Insurance
Expenses, Utility Expenses and/or Tax Expenses, respectively, for the Base Year,
Tenant will not be entitled to any credit against Base Rent, but Tenant's Share
shall be zero as to the applicable category of expenses.
4.3.3    Statement of Estimated Expenses. In addition, Landlord shall endeavor
to give Tenant a yearly expense estimate statement (the "Estimate Statement")
which shall set forth Landlord's reasonable estimate (the "Estimate") of what
the total amount of Operating Expenses, Insurance Expenses, Utility Expenses and
Tax Expenses for the then-current Expense Year shall be and the estimated Excess
(the "Estimated Excess"). If pursuant to the Estimate Statement an Estimated
Excess is calculated for the then-current Expense Year, Tenant shall pay, with
its next installment of Base Rent due, a fraction of the Estimated Excess for
the then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.3.3). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year to the month of
such payment, both months inclusive, and shall have twelve (12) as its
denominator (for example, if Landlord issues an Estimate Statement in April,
Tenant will pay 4/12 of the Estimated Excess as the initial payment of Estimated
Excess which is owed by Tenant pursuant to such Estimate Statement for the
applicable Expense Year). Until a new Estimate Statement is furnished, Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant. If the Estimated Excess paid
by Tenant is greater than the actual Excess for an Expense Year, then the
difference shall be credited against future expenses charged to Tenant or
refunded to Tenant if the Lease has expired.
4.3.4    Audit Right. Within one hundred twenty (120) days after receipt of a
Statement by Tenant ("Review Period"), if Tenant disputes the amount set forth
in the Statement, Tenant's employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not paid on a contingency basis), designated
by Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord's records (pertaining to Landlord's calculation of Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses) at Landlord's
offices, provided that Tenant is not then in default after expiration of all
applicable cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall cause their respective agents and
employees to, maintain all information contained in Landlord's records in strict
confidence. Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord's records one (1) time during any twelve (12) month period.
Tenant's failure to dispute the amounts set forth in any Statement within the
Review Period shall be deemed to be Tenant's approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, but within thirty (30) days after
the Review Period, Tenant notifies Landlord in writing that Tenant still
disputes such amounts, a certification as to the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant selected by
Landlord and reasonably approved by Tenant and who is a member of a nationally
or regionally recognized accounting firm. Landlord shall cooperate in good faith
with Tenant and the accountant to provide Tenant and the accountant with the
information upon which the certification is to be based. However, if such
certification by the accountant proves that the total amount of Operating
Expenses, Insurance Expenses, Utility


12

--------------------------------------------------------------------------------




Expenses and Tax Expenses set forth in the Statement were overstated by more
than five percent (5%), then the actual, documented cost of the accountant, as
well as Tenant's reasonable out of pocket cost incurred for its audit shall be
paid for by Landlord. Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification. In no event shall Landlord or its property
manager be required to (i) photocopy any accounting records or other items or
contracts, (ii) create any ledgers or schedules not already in existence,
(iii) incur any costs or expenses relative to such inspection, or (iv) perform
any other tasks other than making available such accounting records as are
described in this paragraph. Landlord shall not be liable for the payment of any
contingency fee payments to any auditor or consultant of Tenant. The provisions
of this Section shall be the sole method to be used by Tenant to dispute the
amount of Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses payable by Tenant under this Lease, and Tenant waives any other rights
or remedies relating thereto.
4.4    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when: (i) said taxes are measured by or reasonably
attributable to the cost or value of Tenant's equipment, furniture, fixtures and
other personal property located in the Premises, or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, to the
extent the cost or value of such leasehold improvements exceeds the cost or
value of a building standard build-out as determined by Landlord regardless of
whether title to such improvements shall be vested in Tenant or Landlord;
(ii) said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property (including the
Parking Facilities); or (iii) said taxes are assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
5.    USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for general office
purposes and ancillary uses related thereto which have been reasonably approved
by Landlord, but in all cases consistent with the character of the Building as a
first-class office building and in compliance with all applicable laws, codes
(including zoning codes) and ordinances, and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever. Tenant will
procure and maintain, at its sole cost and expense, any and all permits or
approvals required for Tenant's use and occupancy of the Premises.
5.2    Prohibited Uses. Tenant further covenants and agrees that it shall not
use, or suffer or permit any person or persons to use, the Premises, the Parking
Facilities or any other Common Areas or any part of the Real Property for any
use or purpose contrary to the rules and regulations




13

--------------------------------------------------------------------------------




reasonably established by Landlord for the Real Property (the "Rules and
Regulations"), attached hereto as Exhibit D and made a part hereof, or in
violation of any federal, state or local laws, codes or ordinances or any
recorded covenants, conditions and restrictions or ground or underlying leases
affecting the Real Property or Landlord's sustainability programs or any
Environmental Laws ("Applicable Laws"); provided that Tenant will be permitted
to have de minimis quantities of household cleaning products and office supplies
used in the ordinary course of Tenant's business in the Premises and kept in
compliance with Applicable Laws. Tenant shall not use or allow Tenant Parties to
use any part of the Premises or the Real Property for the storage, use,
treatment, manufacture or sale of any hazardous or toxic material, and Tenant
will be responsible for any damage caused by unauthorized hazardous or toxic
material in the Premises or Real Property in violation of this sentence. Tenant
will not do or permit to be done anything that will obstruct or interfere with
the rights of other tenants or occupants of the Building.
6.    SERVICES AND UTILITIES
6.1    Standard Tenant Services. Tenant will at all times operate within the
Premises in a manner which is consistent with responsible energy and water use
and which minimizes the energy and water use in the Premises, including use of
proven energy and carbon reducing measures, such as use of energy efficient
light bulbs, use of lighting controls (e.g., automatic shut offs or dimmers) and
purchasing ENERGY STAR® qualified equipment and products certified by the EPA's
Water Sense® program. Landlord shall provide the following services on all days
during the Lease Term, unless otherwise stated below.
6.1.1    Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide heating, ventilation and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises, from Monday through Friday, during the period from 7:00 a.m. to
6:00 p.m., and on Saturday during the period from 8:00 a.m. to 1:00 p.m., except
for the date of observation of New Year's Day, Presidents' Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and other locally
or nationally recognized holidays (collectively, the "Holidays").
6.1.2    Landlord shall provide adequate electrical wiring and facilities for
normal general office use, as determined by Landlord.  Tenant will pay for all
electricity supplied to the Premises on a net basis as Additional Rent.  The
Premises is separately metered and Tenant shall make payment directly to the
entity providing such electricity. 
6.1.3    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes.
6.1.4    Landlord shall provide janitorial services five (5) days per week,
except the date of observation of the Holidays, in and about the Premises and
window washing services in a manner consistent with other comparable buildings
in the vicinity of the Building. Landlord agrees that it will require that any
janitorial contractors providing services to the Premises only use employees who
are legal United States residents to service the Premises. Notwithstanding the
foregoing, at any time during the Lease Term, as it may be extended, Tenant may
elect to provide its own janitorial services by providing written notice thereof
to Landlord, in which event Landlord


14

--------------------------------------------------------------------------------




will have the right to reasonably approve Tenant’s janitorial contractor, Tenant
shall be obligated to keep and maintain the Premises in a clean and sanitary
condition and will pay for such services directly to the provider, and the costs
of janitorial services shall be removed from Operating Expenses (both in the
Base Year and all subsequent Expense Years) owed by Tenant.
6.1.5    Landlord shall provide nonexclusive automatic passenger elevator
service at all times.
6.1.6    Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.
6.1.7    Landlord shall provide for the replacement of all Building standard
fluorescent bulbs and ballasts and Building standard incandescent bulbs in the
Premises and Common Areas in a manner and to the extent deemed by Landlord to be
reasonably required.
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the electricity
or water normally furnished for the Premises by Landlord pursuant to the terms
of Section 6.1 of this Lease. If Tenant uses water or heat or air conditioning
in excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the cost of the
increased wear and tear on existing equipment caused by such excess consumption,
and Landlord may install devices to separately meter any increased use and in
such event Tenant shall pay the increased cost directly to Landlord, on demand,
including the cost of such additional metering devices. If Tenant desires to use
HVAC during hours other than those for which Landlord is obligated to supply
such utilities pursuant to the terms of Section 6.1 of this Lease, Tenant shall
give Landlord such prior notice, as Landlord shall from time to time establish
as appropriate, of Tenant's desired use and Landlord shall supply such utilities
to Tenant at such hourly cost to Tenant as Landlord shall from time to time
establish, which rates are Thirty Five Dollars ($35) per hour per zone as of the
date hereof. Amounts payable by Tenant to Landlord for such use of additional
utilities shall be deemed Additional Rent hereunder. Notwithstanding anything
herein to the contrary, any HVAC or other service necessary to accommodate a
computer server room will be deemed to constitute an overstandard use and will
be subject to the provisions of this Section 6.2.
6.3    Interruption of Use. Except as provided in Section 6.10 below, Tenant
agrees that Landlord shall not be liable for any damages incurred by Tenant, by
abatement of Rent or otherwise, for failure to furnish or delay in furnishing
any utility or service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.


15

--------------------------------------------------------------------------------




6.4    Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing (which shall not include any
card key access or security system installed by Tenant), additional janitorial
service (only if Tenant has not elected to provide its own janitorial service as
permitted by Section 6.1.4 above), and additional repairs and maintenance which
Tenant requests Landlord to perform, provided that Tenant, as Additional Rent,
shall pay to Landlord upon billing, the sum of all costs to Landlord of such
additional services plus an administration fee not to exceed five percent (5%)
of the cost of the work.
6.5    Energy Usage Reporting. If requested by Landlord, Tenant agrees to
deliver to Landlord such information and/or documents as Landlord requires for
Landlord to comply with California Public Resources Code Section 25402.10, or
successor statute(s), and related California Code of Regulation, relating to
commercial building energy ratings. Tenant will provide Landlord with the Energy
Star or similar rating for any of Tenant's equipment in the Premises.
Alternatively, Landlord may require Tenant to authorize the utility provider for
the Premises to release Tenant's utility records to the appropriate government
agency or to permit Landlord direct access to Tenant's utility records for the
Premises, which Tenant will provide using the applicable utility provider's
standard form authorization to receive customer information. Any equipment used
by Tenant in the Premises which does not have an ENERGY STAR® or Water Sense®
rating may be considered overstandard and be subject to the provisions of
Section 6.2 above. Landlord reserves the right to designate the utility provider
for the Building and Real Property in its sole and absolute discretion, and may
elect to purchase green or renewable energy.
6.6    Cabling. Landlord shall have the right to require that Tenant use a
qualified, licensed, bonded contractor reasonably approved by Landlord who meets
all of Landlord’s requirements for vendors performing work within the Building
to install or connect any telecommunications or data cabling from the minimum
point of entry (MPOE) in the Building to Tenant's Premises.
6.7    Access. Tenant shall, subject to Landlord's reasonable security
requirements, Force Majeure and de minimus interruptions, have access to the
Premises twenty-four (24) hours per day, seven (7) days per week.
6.8    Package HVAC Units. Tenant shall be entitled to install, as an initial
Tenant Improvement or as an Alteration, dedicated heating, ventilation and air
conditioning units ("Package Units") within the Premises at Tenant's sole cost
and expense. The plans and specifications for any Package Units shall, as
indicated in Article 8 below and the Tenant Work Letter (as applicable), be
subject to Landlord's reasonable approval. If Tenant elects to install Package
Units within the Premises, Tenant shall also install, at Tenant's sole cost and
expense, separate meters or at Landlord's option, submeters, in order to measure
the amount of electricity furnished to such units and Tenant shall be
responsible for Landlord's actual cost of supplying electricity to such units as
reflected by such meters or submeters, which amounts shall be payable on a
monthly basis as Additional Rent. Tenant shall be solely responsible for
maintenance and repair of the Package Units and such units shall be considered
to be a fixture within the Premises and shall remain upon the Premises, unless
Landlord requires Tenant to remove such Package Units, upon the expiration or
earlier termination of the Lease Term or any applicable Option Term.


16

--------------------------------------------------------------------------------




6.9    Backup Generator. Subject to Landlord's prior approval of all plans and
specifications, which approval shall not be unreasonably withheld, and Tenant's
receipt of any applicable governmental permits and approvals, Landlord shall
permit Tenant to install and maintain, at Tenant's sole cost and expense, a
backup diesel-powered generator and uninterrupted power supply (collectively,
"Generator") at a location designated by Landlord. Such Generator shall be used
by Tenant only during (i) testing and regular maintenance, and (ii) any period
of electrical power outage in the Building. Tenant shall be entitled to operate
the generator for testing and regular maintenance only upon notice to Landlord
and at times reasonably approved by Landlord. Tenant shall submit the
specifications for design, operation, installation and maintenance of the
Generator for Landlord's consent, which consent shall not be unreasonably
withheld or delayed and may be conditioned on Tenant complying with such
reasonable requirements imposed by Landlord, based on the advice of Landlord's
structural and mechanical engineers, so that the Building's systems and
equipment are not adversely affected. In addition, Tenant shall ensure that the
Generator does not result in any Hazardous Materials being introduced to the
Real Property (other than fuel kept in compliance with Environmental Laws), and
Article 29 will apply to Tenant's use of the Generator. Further, Tenant shall be
responsible for ensuring that the Generator does not interfere with the use of
the Real Property by Landlord or other tenants. In the event another tenant of
the Real Property or of a neighboring project complains of problems caused by
the Generator, Tenant shall take whatever steps are reasonably necessary to
remedy the problem complained of, including removal of the Generator if another
solution is not available. Tenant shall ensure that the design and installation
of the Generator is performed in a manner so as to minimize or eliminate any
noise or vibration cause by such Generator. The vent for the Generator must be
higher than the roof line of the Building. Any repairs and maintenance of such
Generator shall be the sole responsibility of Tenant and Landlord makes no
representation or warranty with respect to such Generator. If Tenant is so
notified by Landlord, Tenant shall, at Tenant's sole cost and expense, remove
such Generator upon the expiration or earlier termination of the Lease Term and
repair all damage to the Real Property resulting from such removal. Such
Generator shall be deemed to be a part of the Premises for purposes of
Article 10 of this Lease. Landlord will design and construct the necessary pad
and enclosure for the Generator at a location designated by Landlord and
reasonably approved by Tenant and the cost of such pad and enclosure shall be
charged against the Improvement Allowance or paid by Tenant as an Over-Allowance
Amount, as applicable.
6.10    Abatement. An "Abatement Event" shall be defined as an event that
prevents Tenant from using the Premises or any portion thereof, as a result of
any failure to provide utilities or services to the Premises, failure to perform
any repairs which Landlord is required to perform under this Lease, or due to
Renovations performed by Landlord, where (i) Tenant’s use of the Premises is
materially and adversely impaired or Tenant does not actually use the Premises
or such portion thereof, and (ii) such event is caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Tenant
shall give Landlord and any mortgagee of Landlord (of whom Tenant is notified)
notice ("Abatement Notice") of any such Abatement Event, and if such Abatement
Event continues beyond the "Eligibility Period" (as that term is defined below),
then the Base Rent and Tenant's Share of Operating Expenses, Insurance Expenses,
Utility Expenses and/or Tax Expenses shall be abated entirely or reduced, as the
case may be, after expiration of the Eligibility Period for such time that
Tenant continues to be so prevented from using, and does not use, the Premises
or a portion thereof, in the proportion that the rentable area of the portion of
the


17

--------------------------------------------------------------------------------




Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises; provided, however, in the event that Tenant
is prevented from using, and does not use, a portion of the Premises for a
period of time in excess of the Eligibility Period and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Base Rent and Tenant's Share of Operating Expenses, Insurance
Expenses, Utility Expenses and/or Tax Expenses for the entire Premises shall be
abated entirely for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Base Rent and Tenant's Share of Operating
Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. Notwithstanding anything to the contrary contained
herein, if Landlord is diligently pursuing the repair of such utilities or
services and Landlord provides substitute services reasonably suitable for
Tenant's purposes as reasonably determined by Landlord, for example bringing in
portable air conditioning or heating equipment, then there shall be no abatement
of Base Rent or Tenant's Share of Operating Expenses, Insurance Expenses,
Utility Expenses and/or Tax Expenses. The term "Eligibility Period" shall mean a
period of five (5) consecutive business days after Landlord's and Landlord's
mortgagee's (if applicable), receipt of the applicable Abatement Notice
(provided that Landlord will be provided additional time as required to remedy
such event so long as Landlord is diligently attempting to remedy such Abatement
Event and pursues such remedy to completion). Such right to abate Base Rent and
Tenant's Share of Operating Expenses, Insurance Expenses, Utility Expenses
and/or Tax Expenses shall be Tenant's sole remedy for an Abatement Event. This
Section 6.10 shall not apply in case of damage to, or destruction of, the
Premises or the Building, or any eminent domain proceedings which shall be
governed by separate provisions of this Lease.
6.11    Security System. Tenant shall be entitled to install, at Tenant's sole
cost and expense, a separate security system for the Premises as an Alteration
or as a part of the Improvements; provided, however, that the plans and
specifications for any such system shall be subject to Landlord's reasonable
approval, and any such system must be compatible with the existing systems of
the Building, Tenant's obligation to indemnify, defend and hold Landlord
harmless as provided in, and subject to, Section 10.1 below shall also apply to
Tenant's use and operation of any such system, and the installation of such
system shall otherwise be subject to the terms and conditions of Article 8
below. At Landlord's option, upon the expiration or earlier termination of this
Lease, Tenant shall remove such security system and repair any damage to the
Premises resulting from such removal. Tenant shall at all times provide Landlord
with a contact person who can disarm the security system and who is familiar
with the functions of the alarm system in the event of a malfunction, and Tenant
shall provide Landlord with the alarm codes or other necessary information
required to disarm the alarm system in the event Landlord must enter the
Premises.






18

--------------------------------------------------------------------------------




7.    REPAIRS
7.1    Landlord's Maintenance. Landlord shall (at Landlord's cost and expense,
but subject to inclusion in Operating Expenses to the extent permitted by
Article 4 above) maintain the structural portions of the Building including the
foundation, floor/ceiling slabs, roof, curtain wall, exterior glass and
mullions, columns, beams, shafts (including elevator shafts), stairs,
stairwells, elevator cabs and all Common Areas and shall also maintain and
repair the basic mechanical, electrical, life safety, plumbing, sprinkler
systems (connected to the core but not any distribution throughout the Premises)
and heating ventilating and air conditioning systems (including primary loops
connected to the core but not any distribution throughout the Premises).
Notwithstanding the foregoing, if any of the foregoing repairs are necessitated
by the act or omission of Tenant Parties (as defined in Section 10.1 below),
then the cost of such repairs, together with an administrative fee of five
percent (5%) of such costs, shall be paid by Tenant to Landlord immediately
following delivery of an invoice therefor.
7.2    Tenant’s Maintenance. Tenant shall, at Tenant's own expense, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term, reasonable wear
and tear excepted; provided however, that, at Landlord's option, or if Tenant
fails to make such repairs, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord's costs or expenses, including
Landlord's overhead (which shall not exceed five percent (5%) of Landlord's
costs or expenses), arising from Landlord's involvement with such repairs and
replacements forthwith upon being billed for same. Tenant hereby waives and
releases its right to make repairs at Landlord's expense and/or terminate this
Lease or vacate the Premises under Section 1942 and Section 1932(1) of the
California Civil Code and any other California law, statute, or ordinance now or
hereafter in effect.
8.    ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8. Notwithstanding anything to the
contrary contained herein, Tenant may make strictly cosmetic changes to the
finish work in the Premises (the "Cosmetic Alterations"), without Landlord's
consent, provided that the aggregate cost of any such alterations does not
exceed $100,000 in any twelve (12) month period, and further provided that such
alterations do not (i) require any structural or other substantial modifications
to the Premises, (ii) require any changes to, or adversely affect, the Systems
and Equipment of the Building, (iii) affect the exterior appearance of the
Building or (iv) trigger any legal requirement which would require Landlord to
make any alteration or improvement to the Premises, the Building or the Real
Property. Tenant shall give Landlord at least thirty (30) days prior notice of
such Cosmetic Alterations, which notice shall be accompanied by reasonably
adequate evidence that such changes meet the criteria contained in this
Article 8. Except as otherwise provided, the term "Alterations" shall include
Cosmetic Alterations.


19

--------------------------------------------------------------------------------




8.2    Manner of Construction. Tenant shall have obtained Landlord's approval of
all plans, specifications, drawings, contractors and subcontractors prior to the
commencement of Tenant's construction of the Alterations; provided, however, a
contractor of Landlord's selection shall perform all mechanical, electrical,
plumbing, structural, and heating, ventilation and air conditioning work
(provided that any contractor previously approved by Landlord and used by Tenant
for the foregoing trades as part of the initial Improvements will be permitted
to perform future Alterations in the Premises), and such work shall be performed
at Tenant's cost. Tenant agrees to carry "Builder's All Risk" insurance in an
amount approved by Landlord covering the construction of such Alterations, and
such other insurance as Landlord may require. In addition, Landlord may, in its
discretion, for Alterations costing more than $250,000 in the aggregate (i.e.,
based on the total cost of the Alterations project at issue), require Tenant to
obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee. Further,
Tenant shall pay to Landlord or its agent a supervision fee not to exceed five
percent (5%) based upon the cost of such work (which fee shall be based upon the
amount charged to Landlord by its third party construction management consultant
or if Landlord acts as its own construction manager, based upon the actual cost
to Landlord to provide such construction supervision). Tenant shall construct
such Alterations and perform such repairs in conformance with any and all
applicable laws and pursuant to a valid building permit, issued by the
appropriate governmental authorities, in conformance with Landlord's
construction rules and regulations and in a manner which is in keeping with any
third party rating system in effect at the Building (e.g., LEED) and in a
diligent, good and workmanlike manner. If such Alterations trigger a legal
requirement upon Landlord to make any Alterations or improvements to the
Building or Common Areas, Tenant shall, as Additional Rent, reimburse Landlord
for the cost thereof within thirty (30) days following receipt of an invoice
therefor. Landlord's approval of the plans, specifications and working drawings
for Tenant's Alterations shall create no responsibility or liability on the part
of Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities. Upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion (or
equivalent) to be recorded in the office of the Recorder of the County of San
Diego in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Building
management office a reproducible copy of the "as built" drawings of the
Alterations. All Alterations will comply with Landlord's sustainability
practices and any third party rating system concerning the Premises or the
Building then in effect.
Tenant acknowledges that Landlord has advised Tenant that the Building may
contain asbestos-containing materials ("ACMs").  If Tenant undertakes any
Alterations as permitted by this Article 8, Tenant shall, in addition to
complying with the requirements of this Article 8, shall undertake the
Alterations in a manner that avoids disturbing any ACMs present in the
Building.  If ACMs are likely to be disturbed in the course of such work, Tenant
shall encapsulate or remove the ACMs in accordance with an approved
asbestos-removal plan and otherwise in accordance with all Applicable Laws,
including giving all notices required by California Health and Safety Code
Sections 25915-25919.7.
8.3    Landlord's Property. All Alterations and fixtures which may be made,
installed or placed in or about the Premises from time to time, shall be at the
sole cost of Tenant and shall be


20

--------------------------------------------------------------------------------




and become the property of Landlord; however, Landlord may, by written notice to
Tenant at the time of Landlord's consent to such Alterations, require Tenant at
Tenant's expense to remove any such Alterations or fixtures. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations, Improvements or fixtures, Landlord may do so and may charge the
cost thereof to Tenant. Tenant will not be required to remove or restore any of
the initial Improvements installed in accordance with the Tenant Work Letter
attached hereto as Exhibit B.
8.4    Refurbishment. Effective as of the first day of the sixth (6th) full
Lease Year during the initial Lease Term only, Tenant shall be entitled to a
one-time tenant refurbishment allowance (the "Refurbishment Allowance") in the
amount of $130,960.00 (i.e., $5.00 per rentable square foot of the Premises) for
the costs relating to the design and construction of certain renovations in the
Premises that are to be permanently affixed to the Premises (the "Refurbished
Improvements"). In no event shall Landlord be obligated to make disbursements
under this Section 8.4 in a total amount which exceeds the Refurbishment
Allowance and in no event shall Landlord be obligated to disburse the
Refurbishment Allowance unless and until Tenant has completed the Refurbished
Improvements. All Refurbished Improvements will be constructed in accordance
with this Article 8. If Tenant fails to complete the Refurbished Improvements
and request the Refurbishment Allowance within twelve (12) months after the
first day of the sixth (6th) full Lease Year during the initial Lease Term,
Tenant will be deemed to have waived the Refurbishment Allowance and Landlord
shall have no further obligation to pay such Refurbishment Allowance.
9.    COVENANT AGAINST LIENS
Tenant covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed against the Real Property, the Building or
the Premises with respect to work or services claimed to have been performed for
or materials claimed to have been furnished to Tenant or the Premises, and, in
case of any such lien attaching or notice of any lien, Tenant covenants and
agrees to cause it to be immediately released and removed of record.
Notwithstanding anything to the contrary set forth in this Lease, in the event
that such lien is not released and removed within twenty (20) days after the
date notice of such lien is delivered by Landlord to Tenant, Landlord, at its
sole option, may immediately take all action necessary to release and remove
such lien, without any duty to investigate the validity thereof, and all sums,
costs and expenses, including reasonable attorneys' fees and costs, incurred by
Landlord in connection with such lien shall be deemed Additional Rent under this
Lease and shall immediately be due and payable by Tenant.
10.    INSURANCE
10.1    Indemnification and Waiver. Tenant shall be liable for, and shall
indemnify, defend, protect and hold Landlord and Landlord's partners, officers,
directors, employees, agents, successors and assigns (collectively, "Landlord
Indemnified Parties") harmless from and against, any and all claims, damages
(including direct and consequential or indirect damages), judgments, suits,
causes of action, losses, liabilities and expenses, including reasonable
attorneys' fees and court costs (collectively, "Indemnified Claims"), arising or
resulting from (a) any negligent or willful act or omission of Tenant or any of
Tenant's agents, employees, contractors, subtenants, assignees, invitees or
licensees in or about the Premises, the Building or the Real Property
(collectively, "Tenant Parties"); (b) any occurrence within the Premises unless
caused by the gross negligence or willful


21

--------------------------------------------------------------------------------




misconduct of Landlord; (c) the use or occupancy of the Premises by Tenant or
the Tenant Parties and/or (d) any default by Tenant of any obligations on
Tenant's part to be performed under the terms of this Lease. Except for damage
resulting from Landlord's gross negligence or material misconduct, Tenant hereby
assumes all risk of damage to property or injury to persons in or about the
Premises, the Building or elsewhere on the Real Property from any cause, and
Tenant hereby waives all claims in respect thereof against Landlord.
Notwithstanding anything to the contrary in this Lease, Landlord shall in no
event be liable to Tenant or any Tenant Party for any consequential damages,
special or punitive damages or for loss of business, revenue, profits or income
and Tenant hereby waives any and all claims for any such damages. Landlord shall
not be liable for interference with light or other intangible rights.
Notwithstanding anything to the contrary in this Lease, Tenant shall not be
liable under any circumstances for any consequential damages, special or
punitive damages or for loss of business, revenue, profits or income, in each
case, however occurring, except that the foregoing waiver will not apply to
liability of Tenant pursuant to Article 16 or 29 of this Lease and the parties
stipulate that the damages recoverable by Landlord pursuant to the California
Civil Code in the event of a Tenant default shall not be deemed consequential
damages and the foregoing waiver will not apply to such damages. The provisions
of this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability occurring prior to such expiration
or termination.
In all instances in this Lease where Tenant is obligated to defend Landlord as
part of an indemnity obligation of Tenant, such defense obligation will be
modified in accordance with the terms of this paragraph. In the event any Claim
for which Tenant is required to indemnify Landlord is covered by insurance, the
terms of the applicable indemnity will not be modified. However, for Claims
which are not covered by insurance, (i) Tenant shall have the option to assume
the defense with counsel selected (and reasonably approved by Landlord) and
controlled by Tenant, or (ii) if Tenant does not elect to directly secure
counsel for Landlord, Landlord will secure counsel of its choice to defend
Landlord and will control all aspects of such defense, and Tenant will reimburse
Landlord for the reasonable costs of such defense as such costs are incurred.
Such defense costs will be reimbursed to Landlord within forty-five (45) days
after invoicing, which invoices must contain a reasonably detailed explanation
of the time expended on such defense for the applicable billing period.
10.2    Tenant's Compliance with Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies, then
Tenant shall reimburse Landlord for any such increase.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance, on an occurrence basis,
covering the insured against claims of bodily injury, personal injury and
property damage arising out of Tenant's operations, assumed liabilities or use
of the Premises, including a Broad Form Commercial General Liability endorsement
covering the insuring provisions of this Lease and the performance by Tenant of
the indemnity agreements set forth in Section 10.1 of this Lease, for limits of
liability


22

--------------------------------------------------------------------------------




not less than: (i) $3,000,000 each occurrence and annual aggregate for bodily
injury and property damage liability; and (ii) $3,000,000 each occurrence and
annual aggregate, with 0% insured's participation, for personal injury
liability.
10.3.2    Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant's property
on the Premises installed by, for, or at the expense of Tenant, and (ii) the
Tenant Improvements and Alterations. Such insurance shall be written on an "all
risks" of physical loss or damage basis, for the full replacement cost value new
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance and shall include a
vandalism and malicious mischief endorsement, sprinkler leakage coverage and
earthquake sprinkler leakage coverage.
10.3.3    Loss of income and extra expense insurance in such amounts as will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Premises or to the Building as a result of such perils.
10.3.4    Worker's compensation insurance providing statutory benefits to
Tenant's employees, with a waiver of subrogation in favor of Landlord, and
employer's liability insurance with limits of not less than the statutory limits
required for worker's compensation insurance.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. All insurance shall (i) be issued by an insurance company having a
rating of not less than A-X in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
and (ii) provide that said insurance shall not be canceled or coverage changed
unless prior written notice shall have been given to Landlord and the other
additional insureds thereunder designated by Landlord. In addition, the
insurance described in Section 10.3.1 above shall (a) name Landlord, and any
other party specified by Landlord, as an additional insured; (b) specifically
cover the liability assumed by Tenant under this Lease including, but not
limited to, Tenant's obligations under Section 10.1 of this Lease; (c) be
primary insurance as to all claims thereunder and provide that any insurance
required by Landlord is excess and is non-contributing with any insurance
requirement of Tenant; and (d) contain a cross-liability endorsement or
severability of interest clause acceptable to Landlord. In addition, the
insurance described in Section 10.3.2 shall name Landlord as loss-payee as to
all items referred to in clause (ii) of Section 10.3.2 and the insurance
described in Sections 10.3.2 and 10.3.3 shall have commercially reasonable
deductibles. Tenant shall deliver all policies or certificates thereof to
Landlord on or before Landlord's delivery of the Premises to Tenant or the Lease
Commencement Date, whichever first occurs, and before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may deny Tenant the right to occupy the
Premises until such time as Tenant makes such deliveries (which denial shall
have no effect upon the Lease Commencement Date) and/or procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent within five (5) days after delivery to Tenant of the bills
therefor.




23

--------------------------------------------------------------------------------




10.5    Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage, worker's compensation insurance and
loss of income and extra expense insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be.
Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive any right that either may have against the other on account of any
loss or damage if such loss or damage is insurable under the property damage or
loss of income and extra expense insurance required to be maintained hereunder
(this waiver extends to deductibles under such insurance).
11.    DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas of the Building serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the Base, Shell and Core
of the Premises and such Common Areas to substantially the same condition as
existed prior to the casualty, except for modifications required by law, the
holder of a mortgage on the Real Property, the lessor of a ground or underlying
lease, or any other modifications to the Common Areas deemed desirable by
Landlord. Notwithstanding any other provision of this Lease, upon the occurrence
of any damage to the Premises resulting from fire or other casualty, Tenant
shall assign to Landlord all insurance proceeds payable to Tenant as to items of
property described in clause (ii) of Section 10.3.2, and Landlord shall return
the Tenant Improvements and Alterations to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord's repair of the damage. In the event any damage to the Building or
Common Area occurs as a result of the negligence or willful misconduct of Tenant
and/or its agents, contractors, employees and/or invitees, Tenant shall
reimburse Landlord, promptly on demand, for the cost of incurred by Landlord in
repairing such damage and the provisions of Section 10.5 regarding Landlord's
deductible shall not apply to such reimbursement obligation. Landlord shall not
be liable for any inconvenience or annoyance to Tenant or its visitors, or
injury to Tenant's business resulting in any way from damage resulting from fire
or other casualty or Landlord's repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant's occupancy, and if such damage is not the result of the negligence or
willful misconduct of Tenant or Tenant's employees, contractors, licensees, or
invitees, Landlord shall allow Tenant a proportionate abatement of Rent to the
extent Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises
and/or Building and instead terminate this Lease by notifying Tenant in writing
of such termination within sixty (60) days after the date Landlord learns of the
necessity for repairs as the result of damage, such notice to include a


24

--------------------------------------------------------------------------------




termination date giving Tenant ninety (90) days to vacate the Premises (provided
that in the event it is permissible by Applicable Laws and will not impair
Landlord’s repair or demolition activities at the Building or result in any
threat to persons or property, Landlord will permit Tenant up to an additional
sixty (60) days to vacate if required by Tenant to find replacement Premises),
but Landlord may so elect only if the Building shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is present: (i) repairs cannot reasonably be completed
within one hundred twenty (120) days after the date Landlord learns of the
necessity for repairs as the result of damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Real Property or ground or underlying lessor with respect to the
Real Property shall require that the insurance proceeds or any portion thereof
be used to retire the mortgage debt, or shall terminate the ground or underlying
lease, as the case may be; (iii) the damage is not fully covered, except for
deductible amounts, by Landlord's insurance policies; or (iv) such damage occurs
during the last twenty-four (24) months of the Lease Term. Within sixty
(60) days after the date Landlord learns of the necessity for repairs as a
result of damage, Landlord shall notify Tenant ("Damage Repair Estimate") of
Landlord's estimated assessment of the period of time in which the repairs will
be completed, which assessment shall be based upon the opinion of a contractor
reasonably selected by Landlord and experienced in comparable repairs of first
class office buildings. If Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and the Damage
Repair Estimate indicates that repairs cannot be completed within one hundred
eighty (180) days after being commenced, Tenant may elect, not later than thirty
(30) days after Tenant's receipt of the Damage Repair Estimate, to terminate
this Lease by written notice to Landlord effective as of the date specified in
Tenant's notice. In the event that the Premises or the Project is destroyed or
damaged to any substantial extent during the last twelve (12) months of the
Lease Term and if such damage shall take longer than sixty (60) days to repair
and if such damage is not the result of the negligence or willful misconduct of
Tenant or Tenant's employees, licensees, invitees or agents, then
notwithstanding anything in this Article 11 to the contrary, Tenant shall have
the option to terminate this Lease by written notice to Landlord of the exercise
of such option within sixty (60) days after Tenant learns of the necessity for
repairs as the result of such damage.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute, regulation or case law of the State of California, including without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to termination rights arising from damage or destruction shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or any other portion of the Real Property.
12.    NONWAIVER
No waiver of any provision of this Lease shall be implied by any failure of
either party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently.
Any waiver by either party of any provision of this Lease may only be in
writing, and no express waiver shall affect any provision other than the one
specified


25

--------------------------------------------------------------------------------




in such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term.
13.    CONDEMNATION
If the whole or any part of the Premises, Building or Real Property shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Real Property, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease upon ninety (90) days'
notice, provided such notice is given no later than one hundred eighty
(180) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument. If more than fifteen percent (15%) of the
rentable square feet of the Premises is taken, or if access to the Premises is
substantially impaired, Tenant shall have the option to terminate this Lease
upon ninety (90) days' notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking. Landlord shall be
entitled to receive the entire award or payment in connection with such taking,
except that Tenant shall have the right to file any separate claim available to
Tenant for any taking of Tenant's personal property belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for goodwill and moving expenses, so long as such claim does not
diminish the award available to Landlord, its ground lessor with respect to the
Real Property or its mortgagee, and such claim is payable separately to Tenant.
If any part of the Premises shall be taken, and this Lease shall not be so
terminated, the Rent shall be proportionately abated. Tenant hereby waives any
and all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedure, or any other California law, statute or
ordinance now or hereafter in effect, to seek termination of this Lease in the
event of a taking.
14.    ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, which shall not be unreasonably withheld if Landlord does not elect to
proceed under Section 14.4 below, assign or otherwise transfer this Lease or any
interest hereunder, permit any assignment or other such foregoing transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or permit the use of the Premises by any persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as "Transfers" and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant shall desire Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the "Subject Space"), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including a calculation of the
"Transfer Premium," as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address


26

--------------------------------------------------------------------------------




of the proposed Transferee and a copy of all operative documents to be executed
to evidence such Transfer or the agreements incidental or related to such
Transfer, and (iv) current financial statements of the proposed Transferee and
such other information as Landlord may reasonably require. If there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.1, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease). As a
condition to Landlord's consent to any proposed assignment of this Lease,
Landlord may, at Landlord's sole option, require the assigning Tenant to
guaranty the proposed assignee's obligations under this Lease, as assigned; and,
if Landlord so elects, the assigning Tenant shall execute a Guaranty of Lease in
a form reasonably acceptable to Landlord. Any Transfer made without Landlord's
prior written consent shall, at Landlord's option, be null, void and of no
effect, and shall, at Landlord's option, constitute a default by Tenant under
this Lease. Whether or not Landlord shall grant consent, Tenant shall pay
Landlord's review and processing fees, as well as any reasonable legal fees
incurred by Landlord, (up to a total amount not to exceed $1500) within thirty
(30) days after written request by Landlord. Notwithstanding any contrary
provision of this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent to a proposed Transfer
or otherwise has breached its obligations under this Article 14, Tenant's and
such Transferee's only remedy shall be to seek a declaratory judgment and/or
injunctive relief, and Tenant, on behalf of itself and, to the extent permitted
by law, such proposed Transferee waives all other remedies against Landlord,
including without limitation, the right to seek monetary damages or to terminate
this Lease.
14.2    Landlord's Consent. Landlord will respond to any request for consent to
a proposed Transfer within ten (10) days after receipt of all information
required by this Article 14 and shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent: (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building, or would be a
significantly less prestigious occupant of the Building than Tenant; (ii) the
Transferee intends to use the Subject Space for purposes which are not permitted
under this Lease; (iii) the Transferee is either a governmental agency or
instrumentality thereof; (iv) the Transfer will result in more than a reasonable
and safe number of occupants per floor within the Subject Space; (v) the
Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities involved under the Lease on the date
consent is requested; (vi) the proposed Transfer would cause Landlord to be in
violation of another lease or agreement to which Landlord is a party, or would
give an occupant of the Building a right to cancel its lease; (vii) the terms of
the proposed Transfer will allow the Transferee to exercise a right of renewal,
right of expansion, right of first offer, or other similar right held by Tenant
(or will allow the Transferee to occupy space leased by Tenant pursuant to any
such right); (viii) either the proposed Transferee, or any person or entity
which directly or indirectly, controls, is controlled by, or is under common
control with, the proposed Transferee, (A) occupies space in the Building at the
time of the request for consent, (B) is negotiating with Landlord to lease space
in the Building


27

--------------------------------------------------------------------------------




at such time, or (C) has negotiated with Landlord during the three (3)-month
period immediately preceding the Transfer Notice; (ix) the transferee or its
proposed use would jeopardize any LEED or similar rating in effect at the
Building; or (x) Landlord has not received assurances acceptable to Landlord
that all past due amounts owing by Tenant to Landlord, if any, will be paid and
all defaults on the part of Tenant, if any, will be cured prior to the effective
date of the proposed Transfer.
14.3    Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
to Landlord within thirty (30) days of Tenant's receipt from Transferee, fifty
percent (50%) of any "Transfer Premium," as that term is defined in this
Section 14.3, received by Tenant from such Transferee. "Transfer Premium" shall
mean all rent, additional rent or other consideration payable by such Transferee
in excess of the Rent and Additional Rent, if any, payable by Tenant under this
Lease on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, and (ii) any brokerage commissions in connection with the Transfer
(collectively, the "Subleasing Costs"). "Transfer Premium" shall also include
key money and bonus money paid by Transferee to Tenant in connection with such
Transfer. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency and Landlord's costs of such
audit.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice which requests consent to the Transfer of the entire Premises for the
entire remaining Term of this Lease, to recapture the Premises from Tenant. Such
recapture notice shall cancel and terminate this Lease as of the date stated in
the Transfer Notice as the effective date of the proposed Transfer. If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Subject Space to
the proposed Transferee.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord may consent to
future Transfers of this Lease without notifying Tenant and without obtaining
Tenant's consent thereto. In the event of a default by any Transferee of Tenant
or any successor to Tenant's interest in this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include a change in the ownership of fifty percent (50%) or more of
the ownership interests of


28

--------------------------------------------------------------------------------




Tenant within a twelve (12)-month period, unless Tenant is a publicly-held
company whose stock trades on a nationally-recognized exchange.
14.7    Affiliate Transfers. Notwithstanding anything to the contrary contained
in this Article 14, an assignment or subletting of all or a portion of the
Premises to an affiliate ("Affiliate") of Tenant (an entity which is controlled
by, controls, or is under common control with, Tenant, or that becomes a parent,
successor or affiliate of Tenant, or is a successor of Tenant by reason of
merger, consolidation, public offering, reorganization, dissolution, or sale of
stock, membership or partnership interests or assets) shall not be deemed a
Transfer under this Article 14, provided that (i) Tenant notifies Landlord of
any such assignment or sublease prior to the effective date thereof and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease to such Affiliate (including, in the event
of an assignment, evidence of the assignee's assumption of Tenant's obligations
under this Lease or, in the event of a sublease, evidence of the sublessee's
assumption, in full, of the obligations of Tenant with respect to the portion of
the Premises so subleased, other than the payment of rent), (ii) such assignment
or sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, (iii) such assignment or sublease does not cause Landlord to be in
default under any existing lease at the Building, and (iv) the net worth of such
Affiliate is not less than reasonably required to fulfill the terms of this
Lease. An assignee of Tenant's entire interest in this Lease pursuant to the
immediately preceding sentence may be referred to herein as an "Affiliated
Assignee." "Control," as used in this Article 14 shall mean the ownership,
directly or indirectly, of greater than fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of greater than fifty-one percent (51%) of the voting interest in,
an entity. Nothing contained in this Section 14.7 shall be deemed to release
Tenant from its obligations under this Lease.
15.    SURRENDER OF PREMISES AND REMOVAL OF TENANT'S PROPERTY
No act or thing done by Landlord or any agent or employee of Landlord during the
Lease Term shall be deemed to constitute an acceptance by Landlord of a
surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord. Upon the expiration of the Lease Term, or upon any
earlier termination of this Lease, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall remove
from the Premises all debris and rubbish, such items of furniture, equipment,
and cabling installed by or at the request of Tenant that is not contained in
protective conduit or metal raceway, other articles of personal property owned
by Tenant and any property Landlord requires Tenant to remove pursuant to
Section 8.3. Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal. In addition, if Tenant fails to remove
Tenant's personal property from the Premises after the expiration or earlier
termination of this Lease, Landlord may (but shall not be obligated to) deem all
or any part of Tenant's personal property to be abandoned, and title to Tenant's
personal property (except with respect to any Hazardous Material (defined in
Paragraph 29)) shall be deemed to be immediately vested in Landlord with no
obligation on the part of Landlord to compensate Tenant for such property,


29

--------------------------------------------------------------------------------




but Tenant shall remain responsible for the cost of removal, storage and/or
disposal of such property, as well as any damage caused by such removal.
16.    HOLDING OVER
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the consent of Landlord, such tenancy shall be from month-to-month only,
and Base Rent shall be payable at a monthly rate equal to the one hundred fifty
percent (150%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease. Such month-to-month tenancy shall be subject to
every other term, covenant and agreement contained herein. Such holdover shall
not constitute a renewal or extension of the Lease Term and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, Tenant shall be liable for all damages incurred by
Landlord resulting therefrom, including without limitation any consequential
damages or damages resulting from Landlord's inability to deliver the Premises
to a successor tenant.
17.    ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate on Landlord's or
its lender’s standard form.
18.    SUBORDINATION
This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages
or trust deeds, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto; provided that a
condition to Tenant’s obligation to subordinate to any future lender will be
that Tenant receives from such future lender a commercially reasonable SNDA (as
defined below). Tenant covenants and agrees to attorn, without any deductions or
set-offs whatsoever, to lender or holder of any mortgage or deed of trust upon
foreclosure, the purchaser upon any foreclosure sale, or to the lessor of a
ground or underlying lease upon the termination thereof, as the case may be, if
so requested to do so by such purchaser or lessor, and to recognize such lender,
purchaser or lessor as the lessor under this Lease. Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm such
attornment and/or the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases. Within thirty
(30) days after the full execution and delivery of this Lease, Landlord shall,
at no cost to Landlord, attempt to obtain a commercially reasonable
subordination, nondisturbance and attornment agreement ("SNDA") from the current
lender of the Building; provided that in the event Landlord is unable to obtain
the SNDA, this Lease and Tenant’s obligations hereunder will not be affected.


30

--------------------------------------------------------------------------------




19.    DEFAULTS; REMEDIES
19.1    Tenant Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, within three (3) business days
after written notice the same is past due; or
19.1.2    Any failure by Tenant (other than a failure pursuant to Section 19.1.1
or 19.1.4) to observe or perform any other provision, covenant or condition of
this Lease to be observed or performed by Tenant where such failure continues
for thirty (30) days after written notice thereof from Landlord to Tenant;
provided however, that if the nature of such default is such that the same
cannot reasonably be cured within a thirty (30)-day period, Tenant shall not be
deemed to be in default if it diligently commences such cure within such period
and thereafter diligently proceeds to rectify and cure said default as soon as
possible; or
19.1.3    The entry of an order for relief with respect to Tenant under any
chapter of the Federal Bankruptcy Code, the dissolution or liquidation of
Tenant, the insolvency of Tenant or the inability of Tenant to pay its debts
when due, or the appointment of a trustee or receiver to take possession of all
or substantially all of Tenant's assets or Tenant's interest under this Lease
that is not discharged within thirty (30) days; or
19.1.4    The failure of Tenant to execute any documents referenced in
Article 17 or 18 within two (2) business days after notice from Landlord that
such documents were not delivered on time.
Any notice required under this Section 19.1 shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any successor law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following: (i) the worth at the time of
award of any unpaid rent which has been earned at the time of such termination;
plus (ii) the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant


31

--------------------------------------------------------------------------------




proves could have been reasonably avoided; plus (iv) any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant's
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom. The term "rent" as used in
this Section 19.2 shall be deemed to be and to mean all sums of every nature
required to be paid by Tenant pursuant to the terms of this Lease, whether to
Landlord or to others. As used in clauses (i) and (ii), above, the "worth at the
time of award" shall be computed by allowing interest at the rate set forth in
Article 25 of this Lease. As used in clause (iii) above, the "worth at the time
of award" shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4. If Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.
19.2.3    For the purposes of this Article 19, Tenant's right to possession
shall not be deemed to have been terminated by efforts of Landlord to relet the
Premises, by its acts of maintenance or preservation with respect to the
Premises, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.
19.2.4    Whether or not Landlord elects to terminate this Lease on account of
any default by Tenant, as set forth in this Article 19, Landlord shall have the
right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements
19.3    Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether in the cure of
the default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.4    Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.




32

--------------------------------------------------------------------------------




19.5    Landlord Default. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice to Landlord (and any mortgagee of whom Tenant has been
notified) from Tenant specifying in detail Landlord's failure to perform;
provided however, that if the nature of Landlord's obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be deemed in default if it commences such performance within such thirty
(30) day period and thereafter diligently pursues the same to completion. Tenant
agrees that, prior to commencing a legal action against Landlord for failure to
cure such default as provided in the preceding sentence, any mortgagee which
received notice of such default shall have an additional thirty (30) days to
cure such default (unless such cure would take longer and such mortgagee has
commenced such cure within said thirty (30) day period). Upon any such uncured
default by Landlord and any mortgagee which received notice of such default,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate rent in the event of
any default by Landlord under this Lease, except to the extent offset rights are
specifically provided to Tenant in this Lease; (b) Tenant shall have no right to
terminate this Lease; (c) Tenant's rights and remedies hereunder shall be
limited to the extent (i) Tenant has expressly waived in this Lease any of such
rights or remedies and/or (ii) this Lease otherwise expressly limits Tenant's
rights or remedies; and (d) Landlord will not be liable for any consequential
damages.
20.    COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.
21.    SECURITY DEPOSIT
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 10 of the Summary. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Lease
Term. If Tenant defaults with respect to any provisions of this Lease, Landlord
may use, apply or retain all or any part of the Security Deposit for the payment
of any Rent or any other sum in default, to cure Tenant's default hereunder, or
to compensate Landlord for any other direct loss or damage that Landlord may
suffer by reason of Tenant's default. If any portion of the Security Deposit is
so used or applied, Tenant shall, within five (5) business days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount, and Tenant's failure to do so shall
be a default under this Lease. Landlord shall return the Security Deposit (less
any portion thereof used, applied or retained by Landlord as permitted herein)
to Tenant within sixty (60) days following the expiration of the Lease Term;


33

--------------------------------------------------------------------------------




provided that Landlord may retain from said Security Deposit an amount
reasonably estimated by Landlord to cover potential Operating Expense, Insurance
Expense, Utility Expense and Tax Expense reconciliation payments due for the
Expense Year in which the Lease Term expires and any amounts so retained and not
applied will be returned to Tenant within thirty (30) days after the issuance of
a Statement for the applicable Expense Year. Tenant shall not be entitled to any
interest on the Security Deposit and Landlord will not be required to segregate
the Security Deposit or keep the Security Deposit separate from the general
funds of Landlord. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code and all other provisions of law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises.
22.    INTENTIONALLY OMITTED
23.    SIGNS
23.1    Premises Identification and Building Directory Signage. Tenant shall be
entitled, at Tenant's sole cost and expense, to (i) Building-standard
identification signage outside of Tenant's Premises on the floor on which
Tenant's Premises are located, and (ii) to one (1) line on the Building
directory to display Tenant's name and location in the Building. The location,
quality, design, style, and size of the above referenced signage shall be
consistent with the Landlord's Building standard signage program and will be
subject to Landlord’s approval, in its sole discretion. Notwithstanding the
foregoing, so long as Tenant leases an entire floor of the Building, Tenant may
elect to install a sign identifying Tenant in the elevator lobby of such full
floor, subject to Landlord’s reasonable prior approval of such signage. All
signage will be subject to receipt of any and all required governmental permits
and approvals, and shall be subject to any covenants, conditions and
restrictions affecting the Real Property. Any change in Tenant's signage shall
be at Tenant's sole cost and expense.
23.2    Prohibited Signage and Other Items. Any other signs, notices, logos,
pictures, names or advertisements which are installed in the Common Areas or on
the exterior of the Building or are visible from outside the Premises and that
have not been individually approved by Landlord may be removed without notice by
Landlord at the sole expense of Tenant.
23.3    Exterior Signage. Subject to this Section 23.3, Tenant shall be entitled
to install, at its sole cost and expense, one strip on the Building monument
sign on Treena Street and one (1) sign on the exterior of the Building visible
from Interstate 15 ("Signage"). Tenant’s right to the Building top Signage will
be exclusive for so long as Tenant has the right to such Building top Signage
pursuant to this Lease; however, Landlord retains the absolute right to permit
third parties to install eyebrow signage on the Building. The graphics,
materials, size, color, design, lettering, lighting (if any), specifications and
exact location of the Signage (collectively, the "Signage Specifications") shall
be subject to the prior written approval of Landlord, which approval shall not
be unreasonably withheld. In addition, the Signage and all Signage
Specifications therefore shall be subject to Tenant's receipt of all required
governmental permits and approvals, shall be subject to all applicable
governmental laws and ordinances, and all covenants, conditions and restrictions
affecting the Real Property. Tenant hereby acknowledges that, notwithstanding


34

--------------------------------------------------------------------------------




Landlord's approval of the Signage and/or the Signage Specifications therefor,
Landlord has made no representations or warranty to Tenant with respect to the
probability of obtaining such approvals and permits. In the event Tenant does
not receive the necessary permits and approvals for the Signage, Tenant's and
Landlord's rights and obligations under the remaining provisions of this Lease
shall not be affected. The cost of installation of the Signage, as well as all
costs of design and construction of such Signage and all other costs associated
with such Signage, including, without limitation, permits, maintenance and
repair, shall be the sole responsibility of Tenant. Notwithstanding anything to
the contrary contained herein, in the event that at any time during the Term of
this Lease (or any Option Term, if applicable), Tenant fails to occupy at least
20,000 rentable square feet in the Building, Tenant's right to the Signage shall
thereupon terminate and Tenant shall remove such Signage as provided in this
Section 23.3 below. The rights to the Signage shall be personal to the Original
Tenant and may not be transferred. Should the Signage require maintenance or
repairs as determined in Landlord's reasonable judgment, Landlord shall have the
right to provide written notice thereof to Tenant and Tenant shall cause such
repairs and/or maintenance to be performed within thirty (30) days after receipt
of such notice from Landlord at Tenant's sole cost and expense. Should Tenant
fail to perform such maintenance and repairs within the period described in the
immediately preceding sentence, Landlord shall have the right to cause such work
to be performed and to charge Tenant, as Additional Rent, for the cost of such
work. Upon the expiration or earlier termination of this Lease (or the
termination of Tenant's Signage right as described above), Tenant shall, at
Tenant's sole cost and expense, cause the Signage to be removed from the
exterior of the Building and the Building monument sign and shall cause the
exterior of the Building and the Building monument sign to be restored to their
condition existing prior to the placement of such Signage. If Tenant fails to
remove such Signage and to restore the exterior of the Building and the Building
monument sign as provided in the immediately preceding sentence within thirty
(30) days following the expiration or earlier termination of this Lease (or the
termination of Tenant's Signage as provided above), then Landlord may perform
such work, and all costs and expenses incurred by Landlord in so performing such
work shall be reimbursed by Tenant to Landlord within ten (10) days after
Tenant's receipt of invoice therefor. The immediately preceding sentence shall
survive the expiration or earlier termination of this Lease. Any signs, notices,
logos, pictures, names or advertisements which are installed and that have not
been individually approved by Landlord may be removed without notice by Landlord
at the sole expense of Tenant. Except as provided in this Section 23.3 above,
Tenant may not install any signs on the exterior or roof of the Building or the
common areas of the Building or the Real Property. Any signs, window coverings,
or blinds (even if the same are located behind the Landlord approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building are subject to the prior approval of Landlord, in its sole
discretion. In the event Tenant has not installed either of the signs
constituting Tenant’s Signage on or before the date which is six (6) months
after the Lease Commencement Date, Tenant’s right to such Signage will terminate
and Tenant will not be permitted to install the Tenant’s Signage after such date
Should the name of the Original Tenant change, Tenant shall be entitled to
modify, at Tenant's sole cost and expense, Tenant's Signage to reflect Tenant's
new name, but only if Tenant's new name is not an "Objectionable Name." The term
"Objectionable Name" shall mean any name that (i) relates to an entity that is
of a character or reputation, or is associated with a political orientation or
faction that is materially inconsistent with the quality of the Real Property,
or which would


35

--------------------------------------------------------------------------------




otherwise reasonably offend a landlord of a building comparable to the Real
Property, taking into consideration the level and visibility of Tenant's
Signage, or (ii) conflicts with any covenants in other leases of space in the
Real Property.
24.    COMPLIANCE WITH LAW
24.1    Compliance With Laws. Landlord represents that, to the best of its
knowledge, as of the date of this Lease, Landlord has not received any notice
from the applicable legal authority stating that the Building, Premises and/or
Common Areas are in violation of any applicable law, statute, ordinance or other
governmental rule, regulation or requirement in force. Landlord shall take all
steps which Landlord believes are reasonably required to maintain the Common
Areas in compliance with the Americans with Disabilities Act throughout the Term
of this Lease, subject to inclusion within Operating Expenses to the extent
permitted by Article 4 above. Tenant shall not do anything or suffer anything to
be done in or about the Premises which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated. At its sole cost and
expense, Tenant shall promptly comply with all governmental measures governing
the Premises, other than the making of structural changes or changes to the
Systems and Equipment or Common Areas, such changes will be made by Landlord at
its expense, but subject to reimbursement as an Operating Expense to the extent
permitted by Article 4; however, if such changes are required due to Tenant's
Alterations or the particular nature of Tenant's use of the Premises, Tenant
shall, as Additional Rent, reimburse Landlord for the cost thereof within thirty
(30) days following receipt of an invoice therefor.
24.2    California Certified Access Specialist Inspection. In accordance with
California Civil Code section 1938, Landlord states that the Premises have not
undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of the California
Civil Code, Landlord hereby provides the following notification to Tenant: "A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction related
accessibility standards within the premises." If Tenant requests to perform a
CASp inspection of the Premises, Tenant shall, at its cost, retain a CASp
approved by Landlord (provided that Landlord may designate the CASp, at
Landlord’s option) to perform the inspection of the Premises at a time agreed
upon by the parties. Tenant shall provide Landlord with a copy of any report or
certificate issued by the CASp (the "CASp Report") and Tenant shall, at its
cost, promptly complete any modifications necessary to correct violations of
construction related accessibility standards identified in the CASp Report,
which modifications will be completed as part of Tenant’s Work or as an
Alteration, as applicable, notwithstanding anything to the contrary in this
Lease. Tenant agrees to keep the information in the CASp Report confidential
except as necessary for the Tenant to complete such modifications.


36

--------------------------------------------------------------------------------




25.    LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
said amount is due, then (i) Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the amount due (but in no event shall such charge be in
excess of the maximum amount permitted by applicable law) plus any attorneys'
fees incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder, and (ii) such unpaid amounts shall thereafter bear
interest until paid at a rate equal to the prime rate established from time to
time by Wells Fargo Bank (or if Wells Fargo ceases to exist or to publish such a
rate, then the rate published by the largest federally chartered banking
institution in California) plus five percent (5%) per annum, provided that in no
case shall such rate be higher than the highest rate permitted by applicable
law. The late charge and interest shall be deemed Additional Rent and the right
to require it shall be in addition to all of Landlord's other rights and
remedies hereunder or at law and shall not be construed as liquidated damages or
as limiting Landlord's remedies in any manner.
26.    LANDLORD'S RIGHT TO CURE DEFAULT
All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of Rent. If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease, Landlord may, but shall not be obligated to, after
reasonable prior notice to Tenant, make any such payment or perform any such act
on Tenant's part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder, in which event Tenant
shall reimburse Landlord, upon demand, for the sums incurred by Landlord in
connection therewith. Tenant's reimbursement obligations under this Article 26
shall survive the expiration or sooner termination of the Lease Term.
27.    ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable notice
to the Tenant to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, mortgagees or tenants, or to the ground or underlying
lessors; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current Building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building. Notwithstanding anything to the contrary contained
in this Article 27, Landlord may enter the Premises at any time to (A) perform
services required of Landlord; (B) take possession due to any breach of this
Lease in the manner provided herein; (C) perform any covenants of Tenant which
Tenant fails to perform; or (D) to address an emergency. Except as specifically
provided in this Lease, any such entries shall be without the abatement of Rent,
shall not be deemed an unlawful entry, or an actual or constructive eviction,
and shall include the right to take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant's business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. Landlord will comply with any reasonable security
requirements of Tenant during any entry pursuant to this


37

--------------------------------------------------------------------------------




Article 27, except in the event of an emergency; provided such requirements do
not result in an increased cost to Landlord.
28.    TENANT PARKING
Subject to compliance with the rules and regulations reasonably prescribed by
Landlord, Tenant shall rent parking passes on a monthly basis throughout the
Lease Term in the amount set forth in Section 11 of the Summary to park in the
Parking Facilities, on a non-exclusive basis, at the prevailing rate charged for
parking passes at the location of such passes; provided such passes shall be
free throughout the initial Lease Term. Of Tenant’s parking passes, Tenant will
have the right to designate two (2) unreserved parking passes as reserved
exterior spaces (“Exterior Reserved Spaces”) at the initial locations shown on
Exhibit E attached hereto. Tenant will be permitted to construct a cover over
the Exterior Reserved Spaces, subject to Landlord’s review and approval of all
plans for such cover and the construction of such cover will be performed at
Tenant’s sole cost and in accordance with Article 8 above. Any cover constructed
by Tenant will be removed and the parking spaces restored to their original
condition if Landlord so requests upon the expiration or earlier termination of
this Lease. Landlord may relocate the Exterior Reserved Spaces at any time on
reasonable prior notice to Tenant; provided that Landlord will not relocate such
Exterior Reserved Spaces more than three (3) times during the initial Lease
Term; provided further that Tenant will pay the cost to remove the existing
parking covers and restore the parking area and rebuild parking covers in the
relocated location for the first (1st) relocation event only, and in the event
Landlord subsequently relocates the Exterior Reserved Spaces, Landlord will pay
the cost to remove the existing parking covers and rebuild parking covers in the
relocated location. Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, from time to time, close-off or
restrict access to the Parking Facilities, or relocate Tenant's parking passes
to other parking structures and/or surface parking areas within a reasonable
distance of the Premises, for purposes of permitting or facilitating any such
construction, alteration, improvements or repairs with respect to the Parking
Facilities or to accommodate or facilitate renovation, alteration, construction
or other modification of other improvements or structures located on the Real
Property. If the applicable governmental authorities impose a parking tax or
other charge on Tenant’s use of such parking, such taxes and/or charges shall be
paid directly by Tenant or the parking users, or, if directly imposed against
Landlord, Tenant shall reimburse Landlord for all such taxes and/or charges.
29.    HAZARDOUS MATERIALS
Landlord hereby represents that to Landlord's current actual knowledge, without
investigation, there are no Hazardous Materials present in the Premises in
violation of applicable laws as of the date hereof. Tenant shall not cause or
permit any Hazardous Materials (as defined below) to be brought upon, kept or
used in or about the Premises or the Building by Tenant or any Tenant Parties,
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion. If Tenant breaches the obligations stated in the
preceding sentence, or if the presence of Hazardous Material on the Premises
caused or permitted by Tenant results in contamination of the Premises, or if
contamination of the Premises by Hazardous Material otherwise occurs for which
Tenant is legally liable to Landlord for damage resulting therefrom, then Tenant
shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines,


38

--------------------------------------------------------------------------------




costs, liabilities or losses (including, without limitation, diminution in value
of the Premises or the Real Property, damages for the loss or restriction on use
of rentable or usable space or of any amenity of the Real Property, damages
arising from any adverse impact on marketing of space on the Real Property, and
sums paid in settlement of claims, and reasonable attorney's fees, consultant
fees and expert fees) which arise during or after the term of the Lease as a
result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Real Property. Without limiting the foregoing, if
the presence of any Hazardous Material at the Real Property is caused by or is
permitted by Tenant to remain and thereafter results in any contamination of the
Real Property, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Real Property to the condition existing prior to the
introduction of any such Hazardous Material; provided, that Landlord's approval
of such actions shall first be obtained. Landlord's approval shall not be
unreasonably withheld so long as such actions would not potentially have any
material adverse long-term or short-term effect on the Real Property. Any
removal or remedial actions taken by Tenant hereunder shall be done so as to
cause the least possible interference with the business of other tenants at the
Real Property. Tenant shall give Landlord written notice of any evidence of
mold, water leaks or water infiltration into the Premises promptly upon
discovery of the same. At its expense, Tenant shall investigate, clean up and
remediate any mold in the Premises that results from Tenant's activities in the
Premises or failure to notify Landlord of a water leak or other condition known
to Tenant leading to the presence of mold. Investigation, clean up and
remediation may only be performed after Landlord has approved Tenant's plan for
such remediation. All clean up and remediation will be done in compliance with
Applicable Laws. The provisions of this Article 29 shall survive the expiration
or earlier termination of this Lease.
"Hazardous Materials" means (i) any chemical, compound, material, mixture or
substance that is now or hereafter defined or listed in, regulated under, or
otherwise classified pursuant to, any Environmental Laws as "hazardous
substance," "hazardous material," "hazardous waste," "extremely hazardous waste
or substance," "infectious waste," "toxic substance," "toxic pollutant," or any
other formulation intended to define, list or classify substances by reason of
deleterious properties, including ignitability, corrosiveness, reactivity,
carcinogenicity, toxicity or reproductive toxicity; (ii) petroleum, any fraction
of petroleum, natural gas, natural gas liquids, liquefied natural gas, synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas), and ash
produced by a resource recovery facility utilizing a municipal solid waste
stream, and drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, natural gas or
geothermal resources; (iii) asbestos and any asbestos containing material; and
(iv) any other material that, because of its quantity, concentration or physical
or chemical characteristics, is the subject of regulation under Applicable Law
or poses a significant present or potential hazard to human health or safety or
to the environment if released into the workplace or the environment.
"Environmental Laws" means any and all existing and future Applicable Laws
pertaining to safety, health or the environment, or to Hazardous Materials,
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, and the Resource Conservation and Recovery Act of 1976, as


39

--------------------------------------------------------------------------------




amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act
Amendments of 1980, and the Hazardous and Solid Waste Amendments of 1984.
30.    MISCELLANEOUS PROVISIONS
30.1    Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.
30.2    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.
30.3    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way materially and adversely change the rights
and obligations of Tenant hereunder, then and in such event, Tenant agrees that
this Lease may be so modified and agrees to execute whatever documents are
required therefor and deliver the same to Landlord within ten (10) business days
following the request therefor.
30.4    Transfer of Landlord's Interest. In the event Landlord transfers all or
any portion of its interest in the Real Property and Building and in this Lease
(including, without limitation, the transfer of the Security Deposit to the
transferee), Landlord shall automatically be released from all remaining
liability under this Lease and Tenant agrees to look solely to such transferee
for the performance of Landlord's obligations hereunder after the date of
transfer.
30.5    Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.
30.6    Time of Essence. Time is of the essence of this Lease and each of its
provisions.
30.7    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
30.8    Landlord Exculpation. In consideration of the benefits accruing
hereunder to Tenant and notwithstanding anything in this Lease to the contrary,
it is expressly understood and agreed that notwithstanding any applicable law to
the contrary, the liability of Landlord hereunder (including any successor
landlord) and any recourse by Tenant against Landlord shall be limited solely
and exclusively to the interest of Landlord in the Building, and neither
Landlord, nor any of its constituent partners, members, shareholders, officers,
directors or employees shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant.


40

--------------------------------------------------------------------------------




30.9    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises. None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. Any deletion
of language from this Lease prior to its execution by Landlord and Tenant shall
not be construed to raise any presumption, canon of construction or implication,
including, without limitation, any implication that the parties intended thereby
to state the converse of the deleted language. The parties hereto acknowledge
and agree that each has participated in the negotiation and drafting of this
Lease; therefore, in the event of an ambiguity in, or dispute regarding the
interpretation of, this Lease, the interpretation of this Lease shall not be
resolved by any rule of interpretation providing for interpretation against the
party who caused the uncertainty to exist or against the draftsman.
30.10    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, the "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.
30.11    Notices. Any notice, demand or other communication given under the
provisions of this Lease (collectively, "Notices") by either party to the other
party shall be effective only if in writing and (a) personally served,
(b) mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or (c) sent by a nationally recognized courier
service (e.g., Federal Express) for next-day delivery. Notices shall be directed
to the parties at their respective addresses set forth in the Summary. In the
event that a different address is furnished by either party to the other party
in accordance with the procedures set forth in this Section 30.11, Notices shall
thereafter be sent or delivered to the new address. Notices given in the
foregoing manner shall be deemed given (a) when actually received or refused by
the party to whom sent if delivered by carrier or personally served, (b) if
mailed, on the day of actual delivery or refusal as shown by the addressee's
registered or certified mail receipt or (c) on the date shown on the courier
service receipt as the delivery date (or date of refusal of delivery). For
purposes of this Section 30.11, a "business day" is Monday through Friday,
excluding holidays observed by the United States Postal Service.
30.12    Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions,


41

--------------------------------------------------------------------------------




provisions and agreements of this Lease to be kept, observed and performed by
Tenant; and (b) the act or signature of, or notice from or to, any one or more
of them with respect to this Lease shall be binding upon each and all of the
persons and entities executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted or signed, or given or received
such notice.
30.13    Attorneys' Fees. If either party commences litigation against the other
for the specific performance of this Lease, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the parties hereto agree to
and hereby do waive any right to a trial by jury and, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys' fees as may have been
incurred, including any and all costs incurred in enforcing, perfecting and
executing such judgment.
30.14    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.
30.15    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless for, from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party's dealings with any real estate broker or
agent other than the Brokers.
30.16    Paragraph Headings. The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease.
30.17    Title and Recording. Landlord's title is and always shall be paramount
to the title of Tenant. Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord. Tenant shall not
record this Lease or any memorandum of lease.
30.18    Authority. Tenant covenants, warrants, and represents that each
individual executing, attesting, and/or delivering this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant; this Lease is binding upon
and enforceable against Tenant; and Tenant is duly organized and legally
existing in the state of its organization and is qualified to do business in the
state in which the Premises are located.
30.19    Relationship. This Lease shall create only the relationship of landlord
and tenant between the parties, and not a partnership, joint venture, or any
other relationship.
30.20    Survival of Obligations. The expiration of the Lease Term, whether by
lapse of time or otherwise, shall not relieve Tenant of any obligations which
accrued prior to or which may


42

--------------------------------------------------------------------------------




continue to accrue after the expiration or earlier termination of this Lease.
Those terms or provisions of this Lease which this Lease expressly states shall
survive, or which by their context are clearly intended to survive the
expiration or termination of this Lease, shall survive the expiration or earlier
termination of this Lease.
30.21    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
30.22    Waiver of Jury Trial. To the maximum extent permitted by law, Landlord
and Tenant hereby waive their respective rights to trial by jury of any cause of
action, claim, counter-claim or cross-complaint in any action, proceeding or
hearing brought by either Landlord against Tenant, or Tenant against Landlord on
any matter whatsoever arising out of, or in any connected with, this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
law, statute or regulation, emergency or otherwise now or hereinafter in effect.
30.23    Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Except as Tenant may be
required to disclose under law or regulation. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.
30.24    Landlord Renovations. Tenant acknowledges that Landlord may, but shall
not be obligated to (other than as specifically set forth herein), during the
Lease Term renovate, improve, alter, or modify (collectively, the "Renovations")
the Building, Premises, and/or Real Property, including without limitation the
Parking Facilities, Common Areas, systems and equipment, roof, and structural
portions of the same. Tenant hereby agrees that such Renovations and Landlord's
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations or Landlord's actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord's
actions in connection with such Renovations (other than any rent abatement which
may be permitted pursuant to Section 6.10 above).
30.25    Financial Statements. In the event Tenant is not a publicly traded
company with publicly available financial statements, upon ten (10) business
days prior written request from Landlord (which Landlord may make at any time
during the Term but no more often that two (2) times in any calendar year),
Tenant shall deliver to Landlord a current financial statement of Tenant and any
guarantor of this Lease certified by an officer of Tenant or guarantor, as
applicable.


43

--------------------------------------------------------------------------------




30.26    Excepted Rights. Landlord reserves the absolute right to effect such
other tenancies in the Building and/or Real Property as Landlord, in the
exercise of its sole business judgment, shall determine to best promote the
interests of the Building and/or Real Property. Landlord shall also have the
right (but not the obligation) to temporarily close the Building if Landlord
reasonably determines that there is an imminent danger of significant damage to
the Building or of personal injury to Landlord's employees or the occupants of
the Building. The circumstances under which Landlord may temporarily close the
Building shall include, without limitations, electrical interruptions,
hurricanes, terrorist activities and civil disturbances. A closure of the
Building under such circumstances shall not constitute a constructive eviction
nor entitle Tenant to an abatement or reduction of rent payable hereunder (other
than for an electrical interruption caused by Landlord which will be governed by
Section 6.10 above as applicable).
30.27    Counterparts. This Lease may be executed in any number of counterparts,
which may be delivered electronically, via facsimile or by other means. Each
party may rely upon signatures delivered electronically or via facsimile as if
such signatures were originals. Each counterpart of this Lease shall be deemed
to be an original, and all such counterparts (including those delivered
electronically or via facsimile), when taken together, shall be deemed to
constitute one and the same instrument.
30.28    USA Patriot Act Compliance. Tenant represents and warrants that neither
Tenant nor any person or entity who directly owns a ten percent (10%) or greater
equity interest in Tenant, nor any of its officers, directors or managing
members, is, or will be at any time during the Lease Term, a person or entity
with whom United States persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control of the Department of
the Treasury (including those named on the Office of Foreign Asset Control's
"Specially Designated Nationals and Blocked Persons" list, found at
http://www.treas.gov/offices/enforcement/ofac) or under any statute, Executive
Order (including Executive Order 13224 signed on September 24, 2001 and entitled
"Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism"), or other governmental action; and
(b) Tenant's activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time).
30.29    Fitness Center Usage. Landlord currently provides a fitness center in
the Other Building, which is available for use by tenants of the Real Property.
Landlord makes no representation or warranty regarding the fitness center, the
type of equipment which will be provided or any other amenities associated with
such fitness center, and will have no obligation to continue to provide the
fitness center at the Real Property once such fitness center is completed. So
long as Landlord provides a fitness center at the Real Property for the use of
tenants, Tenant will have the right to allow its employees working in the
Premises with access to the fitness center at no additional rental charge. Any
such use will be subject to compliance with Landlord's rules and regulations
relating to the fitness center, any security or access control system and each
employee's signature on Landlord's standard waiver/release form. Neither Tenant
nor its employees shall do or permit anything to be done in or about the fitness
center which would in any way unreasonably obstruct or interfere with the rights
of other tenants or occupants of the Real Property; nor shall Tenant or its
employees use or allow the fitness center to be used for any improper, immoral,
unlawful or


44

--------------------------------------------------------------------------------




objectionable purpose; nor shall Tenant or its employees cause, maintain or
permit any nuisance or offensive sound, smell or light in, on or about the
fitness center. Tenant will be responsible for any damage done to the fitness
center and the Building arising out of or in any way pertaining to Tenant's or
its employees' use of the fitness center. If Tenant or its employees fail to
abide by the Landlord's rules for use or violate the terms of this
Section 30.29, Landlord may revoke Tenant's right to use the fitness center, and
such revocation shall have no effect on this Lease. Landlord and its agents
shall not be responsible for any loss or theft whatsoever of any property or
anything placed or stored by Tenant or its employees in the fitness center.
Tenant, as a material part of the consideration of this Lease, waives all claims
or demands against Landlord for any such loss, damage or injury of Tenant or
Tenant's property, and agrees to indemnify and hold all Landlord Indemnified
Parties harmless therefrom. Tenant's indemnity obligations as set forth in
Section 10.1 of this Lease will apply to Tenant's use of the fitness center, and
solely for purposes of this sentence, all references to the "Premises" in
Section 10.1 shall include the fitness center.


[Signature Page Follows]


45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
"Landlord":
TPP 212 SCRIPPS, LLC,
a Delaware limited liability company
By: /s/ John M. Mearns
Name: John M. Mearns
Title: Vice President
"Tenant":
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation
*By: /s/ Eric DeMarco
Name: Eric DeMarco
Title: CEO & President


*By: /s/ Marie Mendoza
Name: Marie Mendoza
Title: Secretary
*NOTE:
If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:
(A)    This Lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must identify the two (2) capacities.
(B)    If the requirements of (A) above are not satisfied, then Tenant shall
deliver to Landlord evidence in a form reasonably acceptable to Landlord that
the signatory(ies) is (are) authorized to execute this Lease.
If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord evidence in a form reasonably acceptable to
Landlord that the signatory(ies) is (are) authorized to execute this Agreement.




46

--------------------------------------------------------------------------------




[Exhibits mentioned in this document have been excluded from this filing]


47